UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2016 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (12.3%) * Amazon.com Inc. 5,446,169 4,560,132 Comcast Corp. Class A 33,250,659 2,205,849 Home Depot Inc. 17,101,861 2,200,667 Walt Disney Co. 20,463,780 1,900,267 McDonald's Corp. 11,811,474 1,362,572 Starbucks Corp. 20,299,181 1,098,998 * Priceline Group Inc. 687,068 1,011,014 NIKE Inc. Class B 18,663,402 982,628 Lowe's Cos. Inc. 12,106,029 874,176 Time Warner Inc. 10,765,655 857,054 * Charter Communications Inc. Class A 2,999,854 809,871 TJX Cos. Inc. 9,088,579 679,644 Ford Motor Co. 54,012,032 651,925 General Motors Co. 19,672,478 624,995 * Netflix Inc. 5,933,986 584,794 Target Corp. 7,956,487 546,452 Twenty-First Century Fox Inc. Class A 19,753,310 478,425 Yum! Brands Inc. 5,126,541 465,541 * O'Reilly Automotive Inc. 1,313,823 368,015 Ross Stores Inc. 5,488,905 352,937 Newell Brands Inc. 6,673,646 351,434 * AutoZone Inc. 404,536 310,821 CBS Corp. Class B 5,631,614 308,275 Marriott International Inc. Class A 4,426,433 298,032 Carnival Corp. 5,991,450 292,503 Omnicom Group Inc. 3,273,740 278,268 Delphi Automotive plc 3,775,499 269,269 * Dollar Tree Inc. 3,263,256 257,569 VF Corp. 4,592,837 257,428 Dollar General Corp. 3,587,560 251,093 L Brands Inc. 3,325,115 235,318 Genuine Parts Co. 2,061,807 207,108 Expedia Inc. 1,668,196 194,712 * Ulta Salon Cosmetics & Fragrance Inc. 811,973 193,233 Viacom Inc. Class B 4,805,060 183,073 * Mohawk Industries Inc. 872,954 174,888 Royal Caribbean Cruises Ltd. 2,322,282 174,055 * Chipotle Mexican Grill Inc. Class A 402,999 170,670 Whirlpool Corp. 1,044,887 169,439 Macy's Inc. 4,269,117 158,171 Advance Auto Parts Inc. 1,018,676 151,905 * LKQ Corp. 4,247,935 150,632 Best Buy Co. Inc. 3,820,666 145,873 Mattel Inc. 4,715,389 142,782 DR Horton Inc. 4,689,957 141,637 *,^ CarMax Inc. 2,650,312 141,394 Coach Inc. 3,858,543 141,068 Hanesbrands Inc. 5,225,435 131,942 Harley-Davidson Inc. 2,473,299 130,071 Foot Locker Inc. 1,873,253 126,857 Tractor Supply Co. 1,850,863 124,656 Hasbro Inc. 1,563,514 124,034 Interpublic Group of Cos. Inc. 5,548,058 123,999 PVH Corp. 1,109,830 122,636 Goodyear Tire & Rubber Co. 3,633,570 117,364 Lennar Corp. Class A 2,597,210 109,966 * Michael Kors Holdings Ltd. 2,338,702 109,428 Kohl's Corp. 2,485,094 108,723 ^ Tiffany & Co. 1,486,004 107,928 ^ Wynn Resorts Ltd. 1,099,937 107,156 Darden Restaurants Inc. 1,746,447 107,092 Wyndham Worldwide Corp. 1,519,672 102,319 * TripAdvisor Inc. 1,580,886 99,880 *,^ Under Armour Inc. Class A 2,567,218 99,300 News Corp. Class A 7,018,180 98,114 BorgWarner Inc. 2,784,439 97,957 Bed Bath & Beyond Inc. 2,135,529 92,063 PulteGroup Inc. 4,283,131 85,834 * Under Armour Inc. 2,524,252 85,471 Leggett & Platt Inc. 1,852,530 84,438 Scripps Networks Interactive Inc. Class A 1,318,228 83,694 ^ Nordstrom Inc. 1,610,028 83,528 Harman International Industries Inc. 965,084 81,501 * Discovery Communications Inc. 3,094,778 81,424 Ralph Lauren Corp. Class A 780,275 78,917 Signet Jewelers Ltd. 1,047,420 78,064 Staples Inc. 9,013,853 77,068 Garmin Ltd. 1,594,625 76,717 H&R Block Inc. 3,032,178 70,195 Gap Inc. 3,038,482 67,576 TEGNA Inc. 2,965,570 64,827 * Discovery Communications Inc. Class A 2,100,530 56,546 Twenty-First Century Fox Inc. 2,071,043 51,238 * AutoNation Inc. 916,161 44,626 * Urban Outfitters Inc. 1,229,818 42,453 Consumer Staples (9.8%) ^ Procter & Gamble Co. 36,937,946 3,315,181 Coca-Cola Co. 53,763,092 2,275,254 PepsiCo Inc. 19,918,583 2,166,544 Philip Morris International Inc. 21,470,628 2,087,374 Altria Group Inc. 27,040,845 1,709,793 Wal-Mart Stores Inc. 20,978,727 1,512,986 CVS Health Corp. 14,757,241 1,313,247 Walgreens Boots Alliance Inc. 11,834,309 954,082 Mondelez International Inc. Class A 21,525,387 944,964 Costco Wholesale Corp. 6,063,077 924,680 Colgate-Palmolive Co. 12,339,358 914,840 Kraft Heinz Co. 8,244,612 737,975 Kimberly-Clark Corp. 4,977,644 627,880 Reynolds American Inc. 11,456,457 540,172 General Mills Inc. 8,255,269 527,347 Constellation Brands Inc. Class A 2,451,562 408,160 Kroger Co. 13,134,348 389,827 Sysco Corp. 7,068,083 346,407 Archer-Daniels-Midland Co. 8,048,958 339,425 Tyson Foods Inc. Class A 4,115,181 307,281 Molson Coors Brewing Co. Class B 2,549,243 279,907 *,^ Monster Beverage Corp. 1,870,576 274,619 ConAgra Foods Inc. 5,760,463 271,375 Estee Lauder Cos. Inc. Class A 3,057,668 270,787 Kellogg Co. 3,486,268 270,081 Dr Pepper Snapple Group Inc. 2,565,936 234,296 Clorox Co. 1,791,813 224,299 JM Smucker Co. 1,641,882 222,541 Mead Johnson Nutrition Co. 2,555,263 201,891 Hershey Co. 1,942,021 185,657 Church & Dwight Co. Inc. 3,563,080 170,743 McCormick & Co. Inc. 1,589,533 158,826 Campbell Soup Co. 2,685,740 146,910 Hormel Foods Corp. 3,737,949 141,780 Whole Foods Market Inc. 4,409,970 125,023 Brown-Forman Corp. Class B 2,525,961 119,832 Energy (7.2%) Exxon Mobil Corp. 57,394,708 5,009,410 Chevron Corp. 26,112,228 2,687,470 Schlumberger Ltd. 19,248,766 1,513,723 Occidental Petroleum Corp. 10,574,556 771,097 ConocoPhillips 17,143,085 745,210 EOG Resources Inc. 7,622,023 737,126 Kinder Morgan Inc. 26,572,785 614,629 Halliburton Co. 11,918,325 534,894 Phillips 66 6,151,837 495,530 Anadarko Petroleum Corp. 7,553,432 478,585 Pioneer Natural Resources Co. 2,347,739 435,858 Spectra Energy Corp. 9,670,580 413,417 Valero Energy Corp. 6,385,773 338,446 Apache Corp. 5,251,881 335,438 Devon Energy Corp. 7,247,476 319,686 Baker Hughes Inc. 5,922,781 298,923 Marathon Petroleum Corp. 7,318,860 297,073 Williams Cos. Inc. 9,453,830 290,516 * Concho Resources Inc. 1,967,918 270,294 Noble Energy Inc. 5,951,662 212,712 Hess Corp. 3,728,764 199,936 National Oilwell Varco Inc. 5,226,675 192,028 Marathon Oil Corp. 11,735,737 185,542 Cimarex Energy Co. 1,315,358 176,745 EQT Corp. 2,390,032 173,564 Cabot Oil & Gas Corp. 6,443,949 166,254 ONEOK Inc. 2,911,930 149,644 Tesoro Corp. 1,644,902 130,868 * Newfield Exploration Co. 2,752,602 119,628 Range Resources Corp. 2,602,064 100,830 ^ Helmerich & Payne Inc. 1,497,609 100,789 * Southwestern Energy Co. 6,835,418 94,602 * FMC Technologies Inc. 3,126,584 92,766 ^ Murphy Oil Corp. 2,238,917 68,063 *,^ Chesapeake Energy Corp. 9,015,906 56,530 *,^ Transocean Ltd. 4,740,968 50,539 Diamond Offshore Drilling Inc. 221,868 3,907 Financials (12.7%) * Berkshire Hathaway Inc. Class B 24,715,243 3,570,611 JPMorgan Chase & Co. 49,993,868 3,329,092 Wells Fargo & Co. 62,852,229 2,783,097 Bank of America Corp. 141,243,944 2,210,468 Citigroup Inc. 40,213,107 1,899,265 US Bancorp 22,268,209 955,083 Goldman Sachs Group Inc. 5,218,876 841,648 American International Group Inc. 14,077,810 835,377 Chubb Ltd. 6,437,180 808,832 American Express Co. 10,740,047 687,793 MetLife Inc. 15,209,184 675,744 Morgan Stanley 20,373,910 653,187 PNC Financial Services Group Inc. 6,801,140 612,715 BlackRock Inc. 1,688,528 612,024 Bank of New York Mellon Corp. 14,776,207 589,275 Charles Schwab Corp. 16,662,787 526,044 Capital One Financial Corp. 7,004,018 503,099 Prudential Financial Inc. 6,048,213 493,837 CME Group Inc. 4,689,682 490,165 Marsh & McLennan Cos. Inc. 7,173,025 482,386 S&P Global Inc. 3,653,948 462,444 Travelers Cos. Inc. 3,989,952 457,049 Intercontinental Exchange Inc. 1,648,777 444,114 BB&T Corp. 11,272,342 425,193 Aon plc 3,676,253 413,542 Aflac Inc. 5,668,660 407,407 Allstate Corp. 5,141,203 355,668 State Street Corp. 5,073,835 353,291 Discover Financial Services 5,585,775 315,875 Synchrony Financial 10,949,257 306,579 SunTrust Banks Inc. 6,939,184 303,936 Progressive Corp. 8,054,368 253,713 M&T Bank Corp. 2,170,150 251,954 Moody's Corp. 2,315,374 250,709 Willis Towers Watson plc 1,796,461 238,516 T. Rowe Price Group Inc. 3,440,388 228,786 Hartford Financial Services Group Inc. 5,341,267 228,713 * Berkshire Hathaway Inc. Class A 1,042 225,301 Ameriprise Financial Inc. 2,234,589 222,945 Fifth Third Bancorp 10,608,767 217,055 Northern Trust Corp. 2,948,930 200,498 Principal Financial Group Inc. 3,699,517 190,562 KeyCorp 14,982,851 182,341 Citizens Financial Group Inc. 7,184,091 177,519 Invesco Ltd. 5,676,656 177,509 Franklin Resources Inc. 4,859,996 172,870 Regions Financial Corp. 17,358,741 171,331 Loews Corp. 3,826,363 157,455 Cincinnati Financial Corp. 2,074,598 156,466 Lincoln National Corp. 3,219,632 151,258 Huntington Bancshares Inc. 15,062,644 148,518 XL Group Ltd. 3,802,564 127,880 Arthur J Gallagher & Co. 2,451,170 124,691 Unum Group 3,250,315 114,769 Comerica Inc. 2,408,756 113,982 * E*TRADE Financial Corp. 3,790,442 110,378 * Affiliated Managers Group Inc. 746,116 107,963 Nasdaq Inc. 1,580,635 106,756 Torchmark Corp. 1,542,897 98,576 Zions Bancorporation 2,835,434 87,955 Leucadia National Corp. 4,490,688 85,503 Assurant Inc. 834,299 76,964 People's United Financial Inc. 4,299,426 68,017 Navient Corp. 4,395,153 63,598 Legg Mason Inc. 1,287,137 43,093 Health Care (14.6%) Johnson & Johnson 37,867,534 4,473,292 Pfizer Inc. 83,955,077 2,843,558 Merck & Co. Inc. 38,273,417 2,388,644 UnitedHealth Group Inc. 13,182,120 1,845,497 Amgen Inc. 10,358,067 1,727,829 Medtronic plc 19,127,751 1,652,638 Gilead Sciences Inc. 18,265,338 1,445,154 AbbVie Inc. 22,540,685 1,421,641 * Allergan plc 5,480,314 1,262,171 Bristol-Myers Squibb Co. 23,126,300 1,246,970 * Celgene Corp. 10,728,310 1,121,430 Eli Lilly & Co. 13,444,919 1,079,089 * Biogen Inc. 3,032,820 949,364 Thermo Fisher Scientific Inc. 5,456,601 867,927 Abbott Laboratories 20,346,110 860,437 Danaher Corp. 8,410,868 659,328 * Express Scripts Holding Co. 8,722,700 615,212 Aetna Inc. 4,855,354 560,551 Becton Dickinson and Co. 2,947,156 529,692 McKesson Corp. 3,123,905 520,911 Stryker Corp. 4,300,118 500,577 Cigna Corp. 3,551,175 462,789 Anthem Inc. 3,642,495 456,441 * Boston Scientific Corp. 18,833,717 448,243 * Regeneron Pharmaceuticals Inc. 1,044,535 419,924 * Intuitive Surgical Inc. 532,718 386,130 * Alexion Pharmaceuticals Inc. 3,103,726 380,331 * Illumina Inc. 2,029,012 368,590 Humana Inc. 2,063,248 364,968 Zimmer Biomet Holdings Inc. 2,768,242 359,927 Zoetis Inc. 6,851,873 356,366 * Edwards Lifesciences Corp. 2,946,392 355,217 Cardinal Health Inc. 4,409,369 342,608 Baxter International Inc. 6,775,299 322,504 St. Jude Medical Inc. 3,942,044 314,417 * HCA Holdings Inc. 4,086,835 309,087 * Vertex Pharmaceuticals Inc. 3,429,358 299,074 * Cerner Corp. 4,159,849 256,871 * Mylan NV 6,367,245 242,719 CR Bard Inc. 1,016,758 228,039 Agilent Technologies Inc. 4,505,411 212,160 AmerisourceBergen Corp. Class A 2,503,394 202,224 * Laboratory Corp. of America Holdings 1,416,323 194,716 Dentsply Sirona Inc. 3,223,034 191,545 * Henry Schein Inc. 1,132,949 184,648 Perrigo Co. plc 1,983,804 183,165 * Waters Corp. 1,115,510 176,797 Quest Diagnostics Inc. 1,925,373 162,944 * Centene Corp. 2,362,033 158,162 * Mettler-Toledo International Inc. 366,830 154,006 Universal Health Services Inc. Class B 1,247,110 153,669 * DaVita Inc. 2,292,394 151,459 * Hologic Inc. 3,840,398 149,123 * Varian Medical Systems Inc. 1,292,867 128,679 Cooper Cos. Inc. 674,146 120,847 * Mallinckrodt plc 1,492,667 104,158 PerkinElmer Inc. 1,514,068 84,954 * Endo International plc 2,738,673 55,184 Patterson Cos. Inc. 1,151,078 52,881 Industrials (9.9%) General Electric Co. 124,033,370 3,673,868 3M Co. 8,365,932 1,474,328 Honeywell International Inc. 10,531,427 1,227,859 Union Pacific Corp. 11,528,654 1,124,390 United Technologies Corp. 10,773,270 1,094,564 Boeing Co. 8,030,212 1,057,900 United Parcel Service Inc. Class B 9,568,932 1,046,458 Lockheed Martin Corp. 3,494,172 837,623 Caterpillar Inc. 8,086,156 717,808 General Dynamics Corp. 3,972,054 616,304 * Johnson Controls International plc 13,065,274 607,927 FedEx Corp. 3,381,161 590,621 Raytheon Co. 4,084,538 556,028 Illinois Tool Works Inc. 4,421,853 529,915 Northrop Grumman Corp. 2,471,832 528,848 Emerson Electric Co. 8,907,016 485,521 Eaton Corp. plc 6,293,423 413,541 Delta Air Lines Inc. 10,365,937 408,003 CSX Corp. 13,093,585 399,354 Norfolk Southern Corp. 4,063,062 394,361 Waste Management Inc. 5,632,028 359,098 ^ Deere & Co. 4,003,670 341,713 Southwest Airlines Co. 8,584,846 333,865 PACCAR Inc. 4,851,495 285,171 Cummins Inc. 2,147,441 275,195 American Airlines Group Inc. 7,335,012 268,535 Stanley Black & Decker Inc. 2,081,988 256,043 Roper Technologies Inc. 1,402,532 255,920 Nielsen Holdings plc 4,648,364 249,013 Ingersoll-Rand plc 3,571,329 242,636 Parker-Hannifin Corp. 1,853,574 232,679 Equifax Inc. 1,651,584 222,270 Rockwell Automation Inc. 1,791,193 219,135 * United Continental Holdings Inc. 4,063,082 213,190 Fortive Corp. 4,162,397 211,866 * TransDigm Group Inc. 693,013 200,364 * Verisk Analytics Inc. Class A 2,176,032 176,868 WW Grainger Inc. 769,872 173,098 Fastenal Co. 3,997,992 167,036 Republic Services Inc. Class A 3,226,678 162,786 L-3 Communications Holdings Inc. 1,068,273 161,021 Acuity Brands Inc. 607,253 160,679 Dover Corp. 2,148,101 158,186 Masco Corp. 4,567,176 156,700 AMETEK Inc. 3,218,836 153,796 Rockwell Collins Inc. 1,796,969 151,556 Pentair plc 2,306,672 148,181 Textron Inc. 3,726,985 148,148 Kansas City Southern 1,493,505 139,374 CH Robinson Worldwide Inc. 1,973,627 139,062 Cintas Corp. 1,181,719 133,062 Xylem Inc. 2,477,532 129,947 Expeditors International of Washington Inc. 2,506,645 129,142 Fortune Brands Home & Security Inc. 2,131,248 123,825 Snap-on Inc. 803,578 122,112 Alaska Air Group Inc. 1,702,033 112,096 Fluor Corp. 1,924,752 98,778 JB Hunt Transport Services Inc. 1,217,151 98,760 * Stericycle Inc. 1,176,018 94,246 * United Rentals Inc. 1,193,283 93,661 Allegion plc 1,326,949 91,440 * Jacobs Engineering Group Inc. 1,682,610 87,025 Flowserve Corp. 1,802,809 86,967 Dun & Bradstreet Corp. 503,027 68,723 Robert Half International Inc. 1,798,619 68,096 * Quanta Services Inc. 2,091,997 58,555 Ryder System Inc. 739,715 48,784 Pitney Bowes Inc. 2,561,049 46,509 Information Technology (21.2%) Apple Inc. 74,581,785 8,431,471 Microsoft Corp. 107,856,778 6,212,550 * Facebook Inc. Class A 32,152,243 4,124,168 * Alphabet Inc. Class A 4,082,982 3,282,963 * Alphabet Inc. Class C 4,087,948 3,177,521 Intel Corp. 65,483,003 2,471,983 Cisco Systems Inc. 69,616,338 2,208,230 Visa Inc. Class A 26,110,711 2,159,356 International Business Machines Corp. 12,039,477 1,912,471 Oracle Corp. 41,656,239 1,636,257 QUALCOMM Inc. 20,396,997 1,397,194 Mastercard Inc. 13,273,266 1,350,820 Accenture plc Class A 8,617,097 1,052,751 Texas Instruments Inc. 13,886,082 974,525 Broadcom Ltd. 5,474,623 944,482 * Adobe Systems Inc. 6,896,827 748,582 * PayPal Holdings Inc. 15,535,691 636,497 * salesforce.com Inc. 8,912,094 635,700 Automatic Data Processing Inc. 6,314,374 556,928 Hewlett Packard Enterprise Co. 22,999,962 523,249 * Yahoo! Inc. 12,119,629 522,356 NVIDIA Corp. 7,404,965 507,388 * eBay Inc. 14,532,971 478,135 Applied Materials Inc. 14,960,733 451,066 Activision Blizzard Inc. 9,441,407 418,254 * Cognizant Technology Solutions Corp. Class A 8,400,689 400,797 Intuit Inc. 3,391,549 373,104 HP Inc. 23,680,046 367,751 * Electronic Arts Inc. 4,162,827 355,505 Fidelity National Information Services Inc. 4,537,611 349,532 Corning Inc. 14,351,280 339,408 TE Connectivity Ltd. 4,921,273 316,832 * Fiserv Inc. 3,043,531 302,740 Amphenol Corp. Class A 4,273,521 277,437 Analog Devices Inc. 4,255,798 274,286 Paychex Inc. 4,441,583 257,034 * Micron Technology Inc. 14,372,973 255,552 Western Digital Corp. 3,935,044 230,082 Symantec Corp. 8,521,452 213,889 ^ Lam Research Corp. 2,218,704 210,134 * Red Hat Inc. 2,507,019 202,642 Skyworks Solutions Inc. 2,596,432 197,692 Linear Technology Corp. 3,315,792 196,593 * Autodesk Inc. 2,703,830 195,568 Xilinx Inc. 3,509,712 190,718 Microchip Technology Inc. 2,980,989 185,239 * Citrix Systems Inc. 2,156,164 183,748 Motorola Solutions Inc. 2,308,243 176,073 * Alliance Data Systems Corp. 809,548 173,672 Global Payments Inc. 2,125,491 163,153 Seagate Technology plc 4,131,152 159,256 Harris Corp. 1,719,095 157,486 KLA-Tencor Corp. 2,157,818 150,422 CA Inc. 4,346,280 143,775 ^ Western Union Co. 6,746,070 140,453 NetApp Inc. 3,855,339 138,098 * Akamai Technologies Inc. 2,416,571 128,054 Juniper Networks Inc. 5,295,241 127,404 Xerox Corp. 11,789,158 119,424 * F5 Networks Inc. 916,925 114,286 Total System Services Inc. 2,288,312 107,894 *,^ VeriSign Inc. 1,284,598 100,507 * Qorvo Inc. 1,768,452 98,574 FLIR Systems Inc. 1,897,194 59,610 * Teradata Corp. 1,800,490 55,815 CSRA Inc. 2,010,818 54,091 *,^ First Solar Inc. 1,060,178 41,866 Materials (2.9%) EI du Pont de Nemours & Co. 12,101,682 810,450 Dow Chemical Co. 15,596,719 808,378 Monsanto Co. 6,056,429 618,967 Praxair Inc. 3,948,035 477,041 Air Products & Chemicals Inc. 2,997,233 450,604 Ecolab Inc. 3,632,494 442,147 PPG Industries Inc. 3,685,529 380,936 LyondellBasell Industries NV Class A 4,718,318 380,579 Sherwin-Williams Co. 1,110,509 307,233 Newmont Mining Corp. 7,343,875 288,541 International Paper Co. 5,691,573 273,082 Nucor Corp. 4,407,017 217,927 Vulcan Materials Co. 1,842,212 209,515 Ball Corp. 2,412,382 197,695 Alcoa Inc. 18,219,197 184,743 Freeport-McMoRan Inc. 16,901,247 183,548 WestRock Co. 3,480,966 168,757 International Flavors & Fragrances Inc. 1,100,857 157,389 Martin Marietta Materials Inc. 878,076 157,272 Eastman Chemical Co. 2,042,721 138,251 Albemarle Corp. 1,555,216 132,955 Sealed Air Corp. 2,721,228 124,687 Mosaic Co. 4,850,190 118,636 Avery Dennison Corp. 1,231,037 95,762 FMC Corp. 1,853,605 89,603 CF Industries Holdings Inc. 3,231,032 78,676 * Owens-Illinois Inc. 2,238,215 41,161 Real Estate (3.1%) Simon Property Group Inc. 4,349,345 900,358 American Tower Corporation 5,889,200 667,423 Public Storage 2,064,042 460,570 Crown Castle International Corp. 4,672,318 440,179 Prologis Inc. 7,293,161 390,476 Welltower Inc. 4,953,815 370,397 Equinix Inc. 983,740 354,392 Ventas Inc. 4,862,863 343,464 AvalonBay Communities Inc. 1,900,950 338,065 Weyerhaeuser Co. 10,362,971 330,993 Equity Residential 5,059,583 325,483 Boston Properties Inc. 2,127,176 289,913 HCP Inc. 6,471,755 245,603 Vornado Realty Trust 2,378,205 240,698 Realty Income Corp. 3,579,478 239,575 General Growth Properties Inc. 8,082,958 223,090 Essex Property Trust Inc. 906,760 201,935 Digital Realty Trust Inc. 2,033,397 197,484 Kimco Realty Corp. 5,813,123 168,290 Host Hotels & Resorts Inc. 10,283,938 160,121 Federal Realty Investment Trust 981,150 151,028 SL Green Realty Corp. 1,387,648 150,005 Extra Space Storage Inc. 1,739,758 138,154 Macerich Co. 1,669,558 135,017 UDR Inc. 3,697,966 133,090 Iron Mountain Inc. 3,387,235 127,123 * CBRE Group Inc. Class A 4,136,316 115,734 Apartment Investment & Management Co. 2,168,381 99,550 Telecommunication Services (2.6%) AT&T Inc. 85,148,438 3,457,878 Verizon Communications Inc. 56,419,900 2,932,706 CenturyLink Inc. 7,559,030 207,344 * Level 3 Communications Inc. 4,031,798 186,995 Frontier Communications Corp. 16,256,178 67,626 Utilities (3.3%) NextEra Energy Inc. 6,464,902 790,787 Duke Energy Corp. 9,535,751 763,242 Southern Co. 13,546,356 694,928 Dominion Resources Inc. 8,661,621 643,299 American Electric Power Co. Inc. 6,805,581 436,986 Exelon Corp. 12,773,276 425,222 PG&E Corp. 6,899,374 422,035 Sempra Energy 3,457,508 370,610 Edison International 4,509,335 325,799 PPL Corp. 9,383,705 324,395 Consolidated Edison Inc. 4,213,391 317,268 Public Service Enterprise Group Inc. 7,002,171 293,181 Xcel Energy Inc. 7,029,406 289,190 WEC Energy Group Inc. 4,376,899 262,089 Eversource Energy 4,390,319 237,867 DTE Energy Co. 2,483,179 232,599 FirstEnergy Corp. 5,886,234 194,717 Entergy Corp. 2,477,784 190,120 American Water Works Co. Inc. 2,462,883 184,322 Ameren Corp. 3,355,624 165,030 CMS Energy Corp. 3,858,231 162,084 SCANA Corp. 1,979,450 143,253 CenterPoint Energy Inc. 5,955,821 138,354 Alliant Energy Corp. 3,143,586 120,431 AES Corp. 9,112,561 117,096 Pinnacle West Capital Corp. 1,539,053 116,953 NiSource Inc. 4,459,823 107,526 NRG Energy Inc. 4,356,094 48,832 Total Common Stocks (Cost $168,799,449) Coupon Temporary Cash Investments (0.7%)1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.640% 17,435,714 1,743,746 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.365% 10/5/16 20,000 20,000 4,5 Federal Home Loan Bank Discount Notes 0.511% 10/12/16 2,000 2,000 4,5 Federal Home Loan Bank Discount Notes 0.465% 10/28/16 5,000 4,999 5,6 Freddie Mac Discount Notes 0.300% 11/8/16 13,000 12,997 5 United States Treasury Bill 0.295% 11/17/16 5,000 4,999 5 United States Treasury Bill 0.340% 12/8/16 4,500 4,498 Total Temporary Cash Investments (Cost $1,793,142) Total Investments (100.3%) (Cost $170,592,591) Other Assets and Liabilities-Net (-0.3%)3,5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $766,621,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $772,514,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $46,621,000 and cash of $16,730,000 have been segregated as initial margin for open futures contracts . 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 259,397,663 — — Temporary Cash Investments 1,743,746 49,493 — Futures Contracts—Assets 1 6,702 — — Futures Contracts—Liabilities 1 (179) — — Total 261,147,932 49,493 — 1 Represents variation margin on the last day of the reporting period. C . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the 500 Index Fund counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index December 2016 10,672 1,152,789 10,025 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2016, the cost of investment securities for tax purposes was $170,592,591,000. Net unrealized appreciation of investment securities for tax purposes was $90,598,311,000, consisting of unrealized gains of $95,340,320,000 on securities that had risen in value since their purchase and $4,742,009,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of September 30, 2016 Market Value Shares ($000) Common Stocks (99.7%)1 Consumer Discretionary (14.1%) * Liberty Global plc 8,386,272 277,082 *,^ Tesla Motors Inc. 1,305,506 266,362 Las Vegas Sands Corp. 4,161,280 239,440 * DISH Network Corp. Class A 2,576,134 141,121 * MGM Resorts International 5,379,564 140,030 Hilton Worldwide Holdings Inc. 5,945,303 136,326 Autoliv Inc. 1,011,872 108,068 Aramark 2,773,752 105,486 Lear Corp. 806,726 97,791 * Liberty Interactive Corp. QVC Group Class A 4,843,383 96,916 Domino's Pizza Inc. 548,399 83,274 *,^ Sirius XM Holdings Inc. 19,700,187 82,150 *,^ lululemon athletica Inc. 1,206,488 73,572 * Norwegian Cruise Line Holdings Ltd. 1,867,990 70,423 * Liberty Global plc Class A 2,057,608 70,329 * NVR Inc. 41,605 68,227 * Liberty SiriusXM Group 2,011,754 67,213 * Burlington Stores Inc. 809,623 65,596 Vail Resorts Inc. 408,395 64,069 * Liberty Ventures Class A 1,528,419 60,938 Service Corp. International 2,173,188 57,676 Gentex Corp. 3,226,260 56,653 * Liberty Broadband Corp. 789,375 56,425 Dick's Sporting Goods Inc. 992,953 56,320 Dunkin' Brands Group Inc. 1,053,093 54,845 Six Flags Entertainment Corp. 980,097 52,543 ^ Polaris Industries Inc. 675,192 52,287 * ServiceMaster Global Holdings Inc. 1,526,199 51,402 * Toll Brothers Inc. 1,697,236 50,679 Brunswick Corp. 1,012,930 49,411 Carter's Inc. 566,692 49,138 * Panera Bread Co. Class A 251,217 48,917 Williams-Sonoma Inc. 918,975 46,941 Cinemark Holdings Inc. 1,216,026 46,549 Thor Industries Inc. 534,521 45,274 Pool Corp. 472,618 44,672 * Sally Beauty Holdings Inc. 1,656,884 42,549 * Live Nation Entertainment Inc. 1,493,497 41,041 CST Brands Inc. 852,948 41,018 Tupperware Brands Corp. 577,864 37,775 * Tenneco Inc. 637,023 37,119 Jack in the Box Inc. 374,420 35,922 * Liberty Global PLC LiLAC 1,279,376 35,886 ^ Cracker Barrel Old Country Store Inc. 270,715 35,794 * AMC Networks Inc. Class A 678,539 35,189 * Skechers U.S.A. Inc. Class A 1,523,060 34,878 American Eagle Outfitters Inc. 1,923,839 34,360 * Bright Horizons Family Solutions Inc. 507,125 33,922 * Liberty SiriusXM Group 988,886 33,602 GameStop Corp. Class A 1,194,450 32,955 * Tempur Sealy International Inc. 577,450 32,765 *,^ JC Penney Co. Inc. 3,542,415 32,661 Tribune Media Co. Class A 872,561 31,866 Brinker International Inc. 623,526 31,444 * Cabela's Inc. 566,854 31,137 Cable One Inc. 52,274 30,528 * Murphy USA Inc. 413,298 29,493 * Buffalo Wild Wings Inc. 207,649 29,225 * Starz 936,709 29,216 * Madison Square Garden Co. Class A 168,934 28,619 Texas Roadhouse Inc. Class A 728,550 28,435 * Michaels Cos. Inc. 1,171,984 28,327 * Vista Outdoor Inc. 700,745 27,932 CalAtlantic Group Inc. 834,045 27,890 * Helen of Troy Ltd. 321,721 27,723 Drew Industries Inc. 279,945 27,440 Visteon Corp. 381,040 27,305 John Wiley & Sons Inc. Class A 519,990 26,837 Cheesecake Factory Inc. 509,589 25,510 Wolverine World Wide Inc. 1,104,790 25,443 * Five Below Inc. 630,637 25,408 Dana Inc. 1,624,178 25,321 * Kate Spade & Co. 1,464,919 25,094 Graham Holdings Co. Class B 51,960 25,012 Lithia Motors Inc. Class A 261,007 24,931 Papa John's International Inc. 314,782 24,821 Wendy's Co. 2,283,323 24,660 Lions Gate Entertainment Corp. 1,223,810 24,464 Big Lots Inc. 509,872 24,346 * Groupon Inc. Class A 4,553,642 23,451 Regal Entertainment Group Class A 1,072,556 23,328 Cooper Tire & Rubber Co. 612,896 23,302 Monro Muffler Brake Inc. 377,167 23,071 Bloomin' Brands Inc. 1,318,232 22,726 Meredith Corp. 434,247 22,576 * Dorman Products Inc. 349,295 22,320 * Steven Madden Ltd. 643,260 22,231 Office Depot Inc. 6,140,173 21,920 * Deckers Outdoor Corp. 368,035 21,916 * TRI Pointe Group Inc. 1,662,859 21,916 * Grand Canyon Education Inc. 541,345 21,865 * Media General Inc. 1,163,167 21,437 Sinclair Broadcast Group Inc. Class A 721,223 20,829 Interval Leisure Group Inc. 1,197,588 20,563 Sotheby's 540,167 20,537 Churchill Downs Inc. 139,273 20,383 ^ Nexstar Broadcasting Group Inc. Class A 351,685 20,296 Penske Automotive Group Inc. 419,923 20,232 Marriott Vacations Worldwide Corp. 273,120 20,025 * Cooper-Standard Holding Inc. 197,837 19,546 * Liberty Broadband Corp. Class A 273,951 19,220 Core-Mark Holding Co. Inc. 535,204 19,160 Aaron's Inc. 749,943 19,064 * Liberty Global PLC LiLAC Class A 690,340 19,046 Choice Hotels International Inc. 408,197 18,402 * Dave & Buster's Entertainment Inc. 467,708 18,325 Chico's FAS Inc. 1,538,385 18,307 *,^ GoPro Inc. Class A 1,096,117 18,283 * Boyd Gaming Corp. 917,053 18,139 Dillard's Inc. Class A 287,196 18,096 * Shutterfly Inc. 397,866 17,761 * Liberty TripAdvisor Holdings Inc. Class A 798,482 17,447 New York Times Co. Class A 1,455,778 17,397 DSW Inc. Class A 847,878 17,365 Time Inc. 1,176,149 17,031 *,^ Smith & Wesson Holding Corp. 633,438 16,843 Columbia Sportswear Co. 295,551 16,770 Children's Place Inc. 203,165 16,227 GNC Holdings Inc. Class A 783,549 16,000 * Houghton Mifflin Harcourt Co. 1,188,918 15,943 Gannett Co. Inc. 1,351,344 15,730 * LifeLock Inc. 908,391 15,370 * Etsy Inc. 1,067,310 15,241 * American Axle & Manufacturing Holdings Inc. 883,759 15,218 KB Home 942,929 15,200 DineEquity Inc. 191,902 15,197 DeVry Education Group Inc. 651,533 15,024 *,^ Restoration Hardware Holdings Inc. 433,290 14,983 * Meritage Homes Corp. 429,653 14,909 * TopBuild Corp. 447,414 14,854 Sonic Corp. 560,257 14,668 HSN Inc. 367,291 14,618 La-Z-Boy Inc. 582,480 14,306 * Liberty Media Group LLC 501,463 14,111 * Ollie's Bargain Outlet Holdings Inc. 536,020 14,049 Group 1 Automotive Inc. 219,301 14,009 * iRobot Corp. 316,702 13,929 * G-III Apparel Group Ltd. 462,602 13,485 * MSG Networks Inc. 714,076 13,289 *,^ Wayfair Inc. 334,646 13,175 * Gentherm Inc. 417,861 13,129 * Fossil Group Inc. 472,662 13,126 * Genesco Inc. 240,276 13,085 * Belmond Ltd. Class A 1,024,675 13,024 Extended Stay America Inc. 905,633 12,860 Caleres Inc. 506,641 12,813 * Hyatt Hotels Corp. Class A 259,835 12,789 * Popeyes Louisiana Kitchen Inc. 240,016 12,754 * Universal Electronics Inc. 171,229 12,750 Callaway Golf Co. 1,090,193 12,657 Sturm Ruger & Co. Inc. 218,933 12,646 Scholastic Corp. 315,275 12,409 Abercrombie & Fitch Co. 769,819 12,232 * Asbury Automotive Group Inc. 212,165 11,811 * Penn National Gaming Inc. 845,749 11,477 MDC Holdings Inc. 444,712 11,474 ClubCorp Holdings Inc. 788,507 11,410 Standard Motor Products Inc. 236,297 11,286 Oxford Industries Inc. 166,662 11,283 * Select Comfort Corp. 512,305 11,066 * Ascena Retail Group Inc. 1,963,835 10,978 * La Quinta Holdings Inc. 978,582 10,941 National CineMedia Inc. 738,396 10,869 Guess? Inc. 742,177 10,843 Finish Line Inc. Class A 463,882 10,706 * Hibbett Sports Inc. 264,678 10,561 International Speedway Corp. Class A 312,954 10,459 SeaWorld Entertainment Inc. 769,643 10,375 * Express Inc. 869,642 10,253 * EW Scripps Co. Class A 641,753 10,204 Nutrisystem Inc. 340,913 10,122 Cato Corp. Class A 304,917 10,029 * Denny's Corp. 908,716 9,714 * Cavco Industries Inc. 95,763 9,485 Ethan Allen Interiors Inc. 301,653 9,433 * Apollo Education Group Inc. 1,181,047 9,389 * Carmike Cinemas Inc. 281,526 9,203 Bob Evans Farms Inc. 236,424 9,055 World Wrestling Entertainment Inc. Class A 416,385 8,869 Tailored Brands Inc. 557,863 8,758 * Pinnacle Entertainment Inc. 694,097 8,565 * Gray Television Inc. 800,437 8,293 * BJ's Restaurants Inc. 233,262 8,292 * Liberty Braves Group 471,394 8,193 * Installed Building Products Inc. 223,897 8,031 Superior Industries International Inc. 273,538 7,976 * Nautilus Inc. 347,800 7,902 ^ Buckle Inc. 327,831 7,878 Red Rock Resorts Inc. Class A 331,143 7,812 Rent-A-Center Inc. 617,463 7,805 Winnebago Industries Inc. 328,367 7,740 AMC Entertainment Holdings Inc. 247,475 7,694 Capella Education Co. 131,966 7,659 * Vitamin Shoppe Inc. 283,204 7,604 * Fiesta Restaurant Group Inc. 313,063 7,513 New Media Investment Group Inc. 475,300 7,367 * Francesca's Holdings Corp. 472,187 7,286 * Liberty Media Group LLC Class A 250,041 7,164 Wingstop Inc. Class A 242,958 7,119 * Red Robin Gourmet Burgers Inc. 157,362 7,072 * Crocs Inc. 850,553 7,060 * Scientific Games Corp. Class A 619,522 6,982 Barnes & Noble Inc. 608,298 6,874 *,^ LGI Homes Inc. 185,148 6,821 *,^ Sears Holdings Corp. 591,976 6,784 * M/I Homes Inc. 286,341 6,749 *,^ Shake Shack Inc. Class A 187,142 6,488 * Taylor Morrison Home Corp. Class A 367,386 6,466 * Loral Space & Communications Inc. 161,341 6,310 * Modine Manufacturing Co. 531,766 6,307 * Strayer Education Inc. 134,399 6,274 Marcus Corp. 249,450 6,246 * Planet Fitness Inc. Class A 308,837 6,198 * Motorcar Parts of America Inc. 214,266 6,167 Sonic Automotive Inc. Class A 327,691 6,161 *,^ Lumber Liquidators Holdings Inc. 310,867 6,115 * Isle of Capri Casinos Inc. 273,778 6,100 * Tile Shop Holdings Inc. 367,686 6,085 * Fox Factory Holding Corp. 264,035 6,065 * MarineMax Inc. 288,644 6,047 Tower International Inc. 241,749 5,826 * Stoneridge Inc. 306,207 5,634 * K12 Inc. 382,943 5,495 * WCI Communities Inc. 230,914 5,477 * Career Education Corp. 800,228 5,434 ^ PetMed Express Inc. 266,489 5,404 * Chuy's Holdings Inc. 192,694 5,384 *,^ Caesars Entertainment Corp. 716,354 5,337 Entravision Communications Corp. Class A 689,509 5,261 * Carrols Restaurant Group Inc. 398,032 5,258 * Unifi Inc. 177,860 5,234 * Iconix Brand Group Inc. 630,701 5,121 *,^ Zoe's Kitchen Inc. 223,267 4,954 Blue Nile Inc. 143,515 4,940 * Global Eagle Entertainment Inc. 585,661 4,867 Haverty Furniture Cos. Inc. 240,985 4,829 * Biglari Holdings Inc. 11,009 4,800 Libbey Inc. 261,152 4,662 * Regis Corp. 371,319 4,660 Ruth's Hospitality Group Inc. 329,380 4,651 * tronc Inc. 272,226 4,595 * FTD Cos. Inc. 223,013 4,587 Shoe Carnival Inc. 170,147 4,536 * Party City Holdco Inc. 262,193 4,489 Movado Group Inc. 204,563 4,394 *,^ Sequential Brands Group Inc. 548,420 4,387 *,^ Chegg Inc. 617,643 4,379 * Barnes & Noble Education Inc. 457,148 4,375 * Zumiez Inc. 237,569 4,276 * William Lyon Homes Class A 230,385 4,274 Pier 1 Imports Inc. 1,007,721 4,273 * Horizon Global Corp. 212,346 4,232 * Del Taco Restaurants Inc. 350,549 4,179 Spartan Motors Inc. 433,628 4,154 Fred's Inc. Class A 446,573 4,046 Carriage Services Inc. Class A 167,901 3,971 * Beazer Homes USA Inc. 332,805 3,880 * Sportsman's Warehouse Holdings Inc. 368,856 3,880 * American Public Education Inc. 193,583 3,835 Flexsteel Industries Inc. 73,959 3,825 * Del Frisco's Restaurant Group Inc. 281,862 3,797 * Vera Bradley Inc. 248,771 3,769 * Federal-Mogul Holdings Corp. 388,235 3,731 * Eldorado Resorts Inc. 260,162 3,658 Citi Trends Inc. 180,795 3,603 Entercom Communications Corp. Class A 276,874 3,583 Culp Inc. 118,022 3,514 * America's Car-Mart Inc. 96,311 3,505 NACCO Industries Inc. Class A 50,841 3,455 Hooker Furniture Corp. 137,969 3,379 * Potbelly Corp. 269,076 3,345 * Ascent Capital Group Inc. Class A 141,313 3,274 Big 5 Sporting Goods Corp. 238,666 3,251 * Overstock.com Inc. 212,142 3,250 *,^ Weight Watchers International Inc. 312,758 3,228 * 1-800-Flowers.com Inc. Class A 345,223 3,166 * Century Communities Inc. 147,020 3,162 * Malibu Boats Inc. Class A 210,718 3,140 * Monarch Casino & Resort Inc. 123,062 3,097 *,^ Conn's Inc. 296,536 3,060 * Tuesday Morning Corp. 510,730 3,054 Bassett Furniture Industries Inc. 126,770 2,947 * El Pollo Loco Holdings Inc. 232,062 2,922 *,^ Lands' End Inc. 192,120 2,786 * Duluth Holdings Inc. 99,789 2,645 * Perry Ellis International Inc. 135,400 2,611 Saga Communications Inc. Class A 57,379 2,602 * ZAGG Inc. 315,518 2,556 Arctic Cat Inc. 159,667 2,473 Marine Products Corp. 269,024 2,413 Speedway Motorsports Inc. 134,817 2,408 *,^ Hovnanian Enterprises Inc. Class A 1,370,470 2,316 Stein Mart Inc. 362,419 2,301 CSS Industries Inc. 89,843 2,298 Metaldyne Performance Group Inc. 144,026 2,283 * Kirkland's Inc. 187,414 2,283 Winmark Corp. 21,327 2,250 * Lee Enterprises Inc. 597,222 2,240 * Habit Restaurants Inc. Class A 158,475 2,219 * Green Brick Partners Inc. 268,113 2,215 * Daily Journal Corp. 10,100 2,212 Collectors Universe Inc. 118,079 2,188 *,^ Intrawest Resorts Holdings Inc. 132,424 2,148 * Reading International Inc. Class A 158,217 2,112 A H Belo Corp. Class A 280,464 2,061 *,^ JAKKS Pacific Inc. 238,338 2,059 * Nathan's Famous Inc. 38,916 2,045 *,^ Central European Media Enterprises Ltd. Class A 884,780 2,044 * Lindblad Expeditions Holdings Inc. 226,520 2,039 * At Home Group Inc. 134,099 2,032 *,^ Jamba Inc. 185,030 2,021 * Ruby Tuesday Inc. 773,282 1,933 * Destination XL Group Inc. 439,891 1,905 * Build-A-Bear Workshop Inc. 182,161 1,887 Clear Channel Outdoor Holdings Inc. Class A 321,348 1,877 * Century Casinos Inc. 268,955 1,858 Lifetime Brands Inc. 132,495 1,783 Strattec Security Corp. 50,484 1,782 Stage Stores Inc. 316,888 1,778 * Boot Barn Holdings Inc. 152,730 1,738 Johnson Outdoors Inc. Class A 47,076 1,712 * Bojangles' Inc. 105,615 1,686 Weyco Group Inc. 59,398 1,596 Superior Uniform Group Inc. 77,771 1,539 * Gaia Inc. Class A 211,360 1,522 * Black Diamond Inc. 295,479 1,519 * West Marine Inc. 183,104 1,514 Escalade Inc. 117,888 1,504 * Kona Grill Inc. 115,745 1,455 * Skullcandy Inc. 228,165 1,447 * Red Lion Hotels Corp. 171,677 1,432 * Bridgepoint Education Inc. 204,954 1,408 RCI Hospitality Holdings Inc. 122,057 1,407 * Vince Holding Corp. 245,330 1,384 * Ballantyne Strong Inc. 193,171 1,352 *,^ Vuzix Corp. 150,381 1,332 * Tilly's Inc. Class A 139,432 1,309 * New Home Co. Inc. 115,752 1,235 Golden Entertainment Inc. 99,041 1,235 *,^ Noodles & Co. Class A 257,463 1,226 * J Alexander's Holdings Inc. 120,368 1,219 * EVINE Live Inc. 523,475 1,199 Destination Maternity Corp. 164,998 1,168 * Delta Apparel Inc. 69,689 1,147 * Cherokee Inc. 109,465 1,127 Ark Restaurants Corp. 47,616 1,081 McClatchy Co. Class A 66,695 1,076 * Container Store Group Inc. 207,399 1,041 * VOXX International Corp. Class A 346,448 1,036 * Skyline Corp. 72,077 987 Rocky Brands Inc. 93,094 984 Liberty Tax Inc. 76,223 974 Harte-Hanks Inc. 573,424 929 * Radio One Inc. 297,981 903 * Morgans Hotel Group Co. 435,297 879 MCBC Holdings Inc. 76,739 875 * Cambium Learning Group Inc. 157,605 856 * Bravo Brio Restaurant Group Inc. 176,170 842 * Papa Murphy's Holdings Inc. 129,830 837 * Luby's Inc. 194,885 836 *,^ Hemisphere Media Group Inc. Class A 60,597 773 * Lakeland Industries Inc. 76,541 762 * Town Sports International Holdings Inc. 245,271 758 * Dixie Group Inc. 150,034 750 *,^ Empire Resorts Inc. 35,689 722 * Sears Hometown and Outlet Stores Inc. 145,442 717 Beasley Broadcast Group Inc. Class A 130,514 709 * New York & Co. Inc. 309,959 700 * Insignia Systems Inc. 292,858 688 * Trans World Entertainment Corp. 197,775 682 * Christopher & Banks Corp. 467,863 678 * Fogo De Chao Inc. 62,923 665 *,^ Workhorse Group Inc. 90,478 655 * Tandy Leather Factory Inc. 80,953 620 * Lincoln Educational Services Corp. 279,769 615 Dover Motorsports Inc. 247,503 611 * Famous Dave's of America Inc. 105,884 580 * Cumulus Media Inc. Class A 1,749,250 577 * Shiloh Industries Inc. 78,537 555 * Townsquare Media Inc. Class A 58,359 545 Universal Technical Institute Inc. 267,298 476 * UCP Inc. 46,384 409 Salem Media Group Inc. Class A 69,358 408 * Full House Resorts Inc. 227,501 407 * US Auto Parts Network Inc. 114,101 375 Emmis Communications Corp. Class A 88,410 358 *,^ hhgregg Inc. 180,715 333 *,^ Nova Lifestyle Inc. 91,256 331 *,^ Rave Restaurant Group Inc. 105,122 317 *,^ bebe stores inc 425,432 298 * Gaming Partners International Corp. 27,841 295 * Summer Infant Inc. 135,595 293 * Spanish Broadcasting System Inc. 73,034 280 * Dover Downs Gaming & Entertainment Inc. 250,438 275 *,^ Live Ventures Inc. 141,774 271 Crown Crafts Inc. 26,165 265 * Fenix Parts Inc. 64,727 256 *,^ Forward Industries Inc. 171,427 255 * Emerson Radio Corp. 249,112 254 *,^ Good Times Restaurants Inc. 73,036 251 * Turtle Beach Corp. 181,735 238 Bon-Ton Stores Inc. 134,140 229 Stanley Furniture Co. Inc. 127,129 228 * UQM Technologies Inc. 353,941 218 * Charles & Colvard Ltd. 184,730 214 Educational Development Corp. 18,243 208 Peak Resorts Inc. 35,795 182 * Cinedigm Corp. Class A 82,517 162 * Perfumania Holdings Inc. 66,167 144 *,^ Clean Diesel Technologies Inc. 39,074 144 * Differential Brands Group Inc. 24,360 135 * CafePress Inc. 40,283 129 *,^ Chanticleer Holdings Inc. 198,489 109 * Gordmans Stores Inc. 112,537 98 * Sypris Solutions Inc. 88,213 91 * NTN Buzztime Inc. 9,187 63 * JRjr33 Inc. 50,630 61 * Nevada Gold & Casinos Inc. 33,200 59 AMCON Distributing Co. 622 57 * Ignite Restaurant Group Inc. 75,700 50 * RLJ Entertainment Inc. 21,254 46 * Cosi Inc. 563,762 40 * SPAR Group Inc. 33,227 36 *,^ Comstock Holding Cos. Inc. Class A 17,945 33 Flanigan's Enterprises Inc. 1,352 32 Unique Fabricating Inc. 2,584 32 * Appliance Recycling Centers of America Inc. 24,098 24 * Diversified Restaurant Holdings Inc. 10,100 12 * Entertainment Gaming Asia Inc. 5,940 11 * AG&E Holdings Inc. 32,460 9 * Koss Corp. 3,992 9 *,^ ITT Educational Services Inc. 133,910 6 P&F Industries Inc. Class A 574 5 Canterbury Park Holding Corp. 209 2 * Here Media Inc. 12,670 — * Here Media Inc. 12,670 — Consumer Staples (3.5%) * WhiteWave Foods Co. Class A 2,014,136 109,629 Ingredion Inc. 822,562 109,450 Bunge Ltd. 1,583,784 93,808 * Rite Aid Corp. 12,063,257 92,766 Pinnacle Foods Inc. 1,322,166 66,333 * Post Holdings Inc. 738,642 57,001 * TreeHouse Foods Inc. 635,935 55,447 Casey's General Stores Inc. 449,072 53,956 * Edgewell Personal Care Co. 666,467 52,997 *,^ Herbalife Ltd. 790,274 48,989 * Hain Celestial Group Inc. 1,170,631 41,651 Nu Skin Enterprises Inc. Class A 592,164 38,360 Spectrum Brands Holdings Inc. 276,009 38,004 B&G Foods Inc. 755,167 37,139 Energizer Holdings Inc. 713,338 35,638 * Sprouts Farmers Market Inc. 1,578,484 32,596 Snyder's-Lance Inc. 963,872 32,367 Flowers Foods Inc. 2,107,747 31,869 Lancaster Colony Corp. 225,756 29,820 Avon Products Inc. 5,014,614 28,383 * Darling Ingredients Inc. 1,887,285 25,497 Vector Group Ltd. 1,179,771 25,400 *,^ Blue Buffalo Pet Products Inc. 1,068,001 25,376 * HRG Group Inc. 1,561,941 24,522 * United Natural Foods Inc. 580,622 23,248 Fresh Del Monte Produce Inc. 373,018 22,344 Sanderson Farms Inc. 228,873 22,047 PriceSmart Inc. 259,570 21,742 J&J Snack Foods Corp. 176,733 21,052 WD-40 Co. 165,852 18,647 Dean Foods Co. 1,051,062 17,237 * Boston Beer Co. Inc. Class A 102,177 15,864 * SUPERVALU Inc. 3,062,446 15,282 Universal Corp. 260,952 15,193 ^ Pilgrim's Pride Corp. 667,857 14,105 ^ Cal-Maine Foods Inc. 336,780 12,979 SpartanNash Co. 433,040 12,524 * US Foods Holding Corp. 525,839 12,415 * Central Garden & Pet Co. Class A 499,050 12,376 Calavo Growers Inc. 173,431 11,348 * Seaboard Corp. 3,239 11,142 Andersons Inc. 304,333 11,011 * Performance Food Group Co. 411,486 10,205 Weis Markets Inc. 161,105 8,539 * USANA Health Sciences Inc. 61,291 8,480 Coca-Cola Bottling Co. Consolidated 54,115 8,018 ^ Tootsie Roll Industries Inc. 205,630 7,573 Inter Parfums Inc. 199,822 6,448 *,^ National Beverage Corp. 142,349 6,270 Ingles Markets Inc. Class A 153,904 6,085 MGP Ingredients Inc. 148,728 6,026 * Omega Protein Corp. 252,358 5,898 * AdvancePierre Foods Holdings Inc. 209,392 5,771 * Revlon Inc. Class A 151,894 5,587 *,^ Amplify Snack Brands Inc. 331,287 5,367 John B Sanfilippo & Son Inc. 99,670 5,116 Medifast Inc. 128,793 4,867 * Landec Corp. 315,739 4,234 * Smart & Final Stores Inc. 328,248 4,192 * Nutraceutical International Corp. 106,636 3,331 * Farmer Brothers Co. 91,137 3,240 * Primo Water Corp. 264,767 3,212 Orchids Paper Products Co. 110,888 3,019 * Seneca Foods Corp. Class A 87,060 2,459 * Chefs' Warehouse Inc. 219,154 2,441 Village Super Market Inc. Class A 75,717 2,424 Oil-Dri Corp. of America 59,884 2,254 ^ Natural Health Trends Corp. 77,093 2,179 * Alliance One International Inc. 113,204 2,164 * Inventure Foods Inc. 221,995 2,087 ^ Limoneira Co. 109,203 2,064 * Craft Brew Alliance Inc. 106,122 1,998 * Freshpet Inc. 210,347 1,820 * Lifeway Foods Inc. 91,516 1,550 * Lifevantage Corp. 158,701 1,501 * Natural Grocers by Vitamin Cottage Inc. 121,831 1,360 Nature's Sunshine Products Inc. 78,985 1,264 * Turning Point Brands Inc. 99,500 1,196 Rocky Mountain Chocolate Factory Inc. 112,209 1,176 Alico Inc. 41,644 1,119 *,^ 22nd Century Group Inc. 677,511 982 * S&W Seed Co. 187,314 955 * Natural Alternatives International Inc. 66,808 878 United-Guardian Inc. 57,249 834 * Synutra International Inc. 190,133 810 * Castle Brands Inc. 518,754 452 * Female Health Co. 275,830 337 * elf Beauty Inc. 10,779 303 * Central Garden & Pet Co. 11,261 293 Mannatech Inc. 11,471 206 * Reed's Inc. 54,280 203 * Coffee Holding Co. Inc. 31,553 175 Golden Enterprises Inc. 9,050 109 *,^ DS Healthcare Group Inc. 104,494 69 * Crystal Rock Holdings Inc. 42,584 38 * Reliv International Inc. 45,472 31 * RiceBran Technologies 20,529 28 *,^ Arcadia Biosciences Inc. 6,213 12 * Tofutti Brands Inc. 3,498 9 Ocean Bio-Chem Inc. 1,300 4 * MYOS RENS Technology Inc. 1,200 2 Energy (4.0%) * Cheniere Energy Inc. 2,671,167 116,463 Targa Resources Corp. 1,897,169 93,170 * Diamondback Energy Inc. 888,435 85,769 Energen Corp. 1,100,606 63,527 * Weatherford International plc 10,194,530 57,293 * Parsley Energy Inc. Class A 1,667,587 55,881 Core Laboratories NV 496,052 55,722 QEP Resources Inc. 2,736,937 53,452 * WPX Energy Inc. 3,886,715 51,266 * Continental Resources Inc. 977,680 50,800 HollyFrontier Corp. 2,007,164 49,176 * Rice Energy Inc. 1,734,354 45,284 * Antero Resources Corp. 1,597,497 43,053 * PDC Energy Inc. 638,228 42,800 * Gulfport Energy Corp. 1,423,543 40,215 Nabors Industries Ltd. 3,233,791 39,323 CONSOL Energy Inc. 2,002,459 38,447 SM Energy Co. 987,315 38,091 Patterson-UTI Energy Inc. 1,679,379 37,568 World Fuel Services Corp. 799,107 36,967 US Silica Holdings Inc. 724,821 33,748 * RSP Permian Inc. 821,152 31,844 Superior Energy Services Inc. 1,733,884 31,037 Oceaneering International Inc. 1,088,959 29,957 Ensco plc Class A 3,486,778 29,638 * Whiting Petroleum Corp. 3,210,233 28,057 * Callon Petroleum Co. 1,777,763 27,911 PBF Energy Inc. Class A 1,138,986 25,787 * Carrizo Oil & Gas Inc. 628,685 25,537 * Matador Resources Co. 986,933 24,022 * Oasis Petroleum Inc. 2,083,916 23,902 Western Refining Inc. 894,611 23,671 * Dril-Quip Inc. 410,810 22,899 SemGroup Corp. Class A 647,102 22,882 Rowan Cos. plc Class A 1,452,022 22,013 * Laredo Petroleum Inc. 1,608,897 20,755 * Oil States International Inc. 593,445 18,735 Noble Corp. plc 2,804,680 17,782 * Synergy Resources Corp. 2,281,169 15,808 * Forum Energy Technologies Inc. 756,482 15,024 *,^ Denbury Resources Inc. 4,636,289 14,975 * McDermott International Inc. 2,721,709 13,636 Diamond Offshore Drilling Inc. 738,000 12,996 * Kosmos Energy Ltd. 1,778,127 11,398 * SEACOR Holdings Inc. 190,453 11,330 * Unit Corp. 593,915 11,047 Delek US Holdings Inc. 637,156 11,016 Green Plains Inc. 414,467 10,859 Archrock Inc. 809,370 10,587 *,^ RPC Inc. 612,280 10,286 *,^ Fairmount Santrol Holdings Inc. 1,120,689 9,503 * Helix Energy Solutions Group Inc. 1,163,779 9,462 * Newpark Resources Inc. 1,018,875 7,499 * TETRA Technologies Inc. 1,040,016 6,354 *,^ Clayton Williams Energy Inc. 71,658 6,122 ^ California Resources Corp. 486,995 6,087 *,^ Sanchez Energy Corp. 680,877 6,019 * Matrix Service Co. 314,606 5,902 ^ Atwood Oceanics Inc. 677,080 5,884 * REX American Resources Corp. 66,004 5,594 Bristow Group Inc. 395,372 5,543 * Exterran Corp. 322,204 5,052 * Cobalt International Energy Inc. 3,990,954 4,949 * Ring Energy Inc. 443,890 4,861 * Par Pacific Holdings Inc. 366,649 4,796 * Gener8 Maritime Inc. 934,485 4,785 * Clean Energy Fuels Corp. 1,043,198 4,663 * Overseas Shipholding Group Inc. Class A 431,330 4,559 Tesco Corp. 530,827 4,332 * Cloud Peak Energy Inc. 747,540 4,067 * Bill Barrett Corp. 702,875 3,908 *,^ Resolute Energy Corp. 149,262 3,890 * Natural Gas Services Group Inc. 144,928 3,564 *,^ Renewable Energy Group Inc. 407,510 3,452 * Eclipse Resources Corp. 1,027,576 3,381 * Parker Drilling Co. 1,532,888 3,326 * Geospace Technologies Corp. 163,879 3,192 Panhandle Oil and Gas Inc. Class A 181,758 3,186 * Pacific Ethanol Inc. 460,477 3,182 * Pioneer Energy Services Corp. 763,927 3,086 ^ Frank's International NV 227,604 2,959 Alon USA Energy Inc. 366,220 2,952 CVR Energy Inc. 193,076 2,659 * Contango Oil & Gas Co. 258,216 2,639 CARBO Ceramics Inc. 230,947 2,527 * Abraxas Petroleum Corp. 1,381,855 2,335 * RigNet Inc. 150,584 2,277 * EXCO Resources Inc. 2,123,260 2,272 *,^ EP Energy Corp. Class A 510,110 2,234 * Jones Energy Inc. Class A 598,539 2,131 *,^ Hornbeck Offshore Services Inc. 374,080 2,057 * Westmoreland Coal Co. 218,357 1,935 Evolution Petroleum Corp. 298,055 1,872 * Era Group Inc. 227,195 1,829 * Independence Contract Drilling Inc. 346,610 1,820 Gulf Island Fabrication Inc. 195,250 1,796 * Dawson Geophysical Co. 232,419 1,773 *,^ Northern Oil and Gas Inc. 638,867 1,712 Hallador Energy Co. 211,007 1,663 ^ Tidewater Inc. 566,440 1,597 *,^ Approach Resources Inc. 435,745 1,473 * PHI Inc. 75,566 1,379 *,^ Uranium Energy Corp. 1,380,983 1,363 * Lonestar Resources US Inc. Class A 117,371 1,197 * Willbros Group Inc. 554,744 1,043 ^ Comstock Resources Inc. 125,310 957 * Gastar Exploration Inc. 1,112,117 939 Adams Resources & Energy Inc. 22,174 872 *,^ W&T Offshore Inc. 485,569 855 * PHI Inc. 46,265 841 *,^ Stone Energy Corp. 65,563 779 * Synthesis Energy Systems Inc. 639,776 774 * ION Geophysical Corp. 105,367 722 * VAALCO Energy Inc. 724,826 673 * PetroQuest Energy Inc. 187,393 648 *,^ Gevo Inc. 1,300,914 627 * Isramco Inc. 7,288 608 * Gulfmark Offshore Inc. 316,042 531 *,^ Bonanza Creek Energy Inc. 512,901 523 *,^ Erin Energy Corp. 222,069 522 * Aspen Aerogels Inc. 82,311 491 * Mitcham Industries Inc. 148,174 489 *,^ Rex Energy Corp. 805,173 470 * Amyris Inc. 740,461 429 *,^ Basic Energy Services Inc. 501,709 416 *,^ Harvest Natural Resources Inc. 490,303 394 * Earthstone Energy Inc. 45,134 388 *,^ Magellan Petroleum Corp. 64,025 351 * Zion Oil & Gas Inc. 240,958 337 * Centrus Energy Corp. Class A 70,985 284 * Profire Energy Inc. 187,943 235 *,^ Triangle Petroleum Corp. 813,997 224 *,^ PrimeEnergy Corp. 3,726 216 * TransAtlantic Petroleum Ltd. 171,049 209 *,^ Vertex Energy Inc. 151,434 174 * Torchlight Energy Resources Inc. 131,560 143 US Energy Corp. Wyoming 49,019 86 * Barnwell Industries Inc. 48,034 79 * Tengasco Inc. 55,819 64 *,^ Uranium Resources Inc. 47,514 61 *,^ Lucas Energy Inc. 19,861 60 *,^ New Concept Energy Inc. 12,255 37 * ENGlobal Corp. 21,344 32 * Enservco Corp. 47,023 27 *,^ Glori Energy Inc. 245,186 22 * FieldPoint Petroleum Corp. 35,776 20 * Aemetis Inc. 17,273 20 * Yuma Energy Inc. 57,924 14 * PEDEVCO Corp. 40,105 7 *,^ Superior Drilling Products Inc. 6,778 6 * Eco-Stim Energy Solutions Inc. 1,481 3 *,^ EnerJex Resources Inc. 5,531 2 * FieldPoint Petroleum Corp. Warrants Exp 03/23/2017 33,558 1 *,^ Forbes Energy Services Ltd. 4 — Financials (15.7%) * Markel Corp. 158,912 147,593 First Republic Bank 1,693,269 130,568 Annaly Capital Management Inc. 11,511,497 120,871 FNF Group 3,100,695 114,447 * Arch Capital Group Ltd. 1,390,668 110,224 Ally Financial Inc. 5,449,439 106,101 TD Ameritrade Holding Corp. 2,741,636 96,615 * Alleghany Corp. 173,940 91,322 Everest Re Group Ltd. 472,485 89,758 MSCI Inc. Class A 1,055,477 88,597 Raymond James Financial Inc. 1,421,271 82,732 CIT Group Inc. 2,246,489 81,548 New York Community Bancorp Inc. 5,575,467 79,339 Reinsurance Group of America Inc. Class A 729,034 78,692 FactSet Research Systems Inc. 458,765 74,366 American Capital Agency Corp. 3,737,172 73,024 * Signature Bank 605,066 71,670 MarketAxess Holdings Inc. 425,728 70,496 SEI Investments Co. 1,539,592 70,221 * SVB Financial Group 601,335 66,472 Voya Financial Inc. 2,257,729 65,068 WR Berkley Corp. 1,107,746 63,983 CBOE Holdings Inc. 945,245 61,299 Starwood Property Trust Inc. 2,700,786 60,822 American Financial Group Inc. 806,686 60,501 East West Bancorp Inc. 1,615,241 59,296 PacWest Bancorp 1,334,330 57,256 Axis Capital Holdings Ltd. 1,036,603 56,319 RenaissanceRe Holdings Ltd. 455,624 54,748 Lazard Ltd. Class A 1,470,546 53,469 Eaton Vance Corp. 1,290,059 50,377 First American Financial Corp. 1,241,669 48,773 Brown & Brown Inc. 1,280,255 48,278 White Mountains Insurance Group Ltd. 58,154 48,268 Old Republic International Corp. 2,735,426 48,198 Commerce Bancshares Inc. 954,959 47,041 Endurance Specialty Holdings Ltd. 706,509 46,241 Validus Holdings Ltd. 924,298 46,049 Synovus Financial Corp. 1,410,590 45,886 Popular Inc. 1,190,742 45,510 ^ Cullen/Frost Bankers Inc. 619,893 44,595 Prosperity Bancshares Inc. 773,300 42,446 Investors Bancorp Inc. 3,491,745 41,936 PrivateBancorp Inc. 901,058 41,377 Allied World Assurance Co. Holdings AG 1,012,690 40,933 First Horizon National Corp. 2,639,881 40,205 Assured Guaranty Ltd. 1,446,259 40,134 Bank of the Ozarks Inc. 1,042,012 40,013 Webster Financial Corp. 1,039,580 39,514 New Residential Investment Corp. 2,860,372 39,502 * Western Alliance Bancorp 1,046,231 39,276 Umpqua Holdings Corp. 2,528,759 38,058 Hanover Insurance Group Inc. 487,189 36,744 BankUnited Inc. 1,192,205 36,005 Bank of Hawaii Corp. 492,514 35,766 Chemical Financial Corp. 804,526 35,504 * SLM Corp. 4,700,998 35,116 Two Harbors Investment Corp. 4,011,314 34,217 Radian Group Inc. 2,481,685 33,627 Associated Banc-Corp 1,715,916 33,615 Wintrust Financial Corp. 589,610 32,765 AmTrust Financial Services Inc. 1,216,527 32,639 Aspen Insurance Holdings Ltd. 692,494 32,263 MFA Financial Inc. 4,278,508 32,003 Federated Investors Inc. Class B 1,061,986 31,467 Blackstone Mortgage Trust Inc. Class A 1,065,811 31,388 ProAssurance Corp. 595,374 31,245 MB Financial Inc. 817,756 31,107 First Citizens BancShares Inc. 105,751 31,079 * MGIC Investment Corp. 3,841,956 30,736 IBERIABANK Corp. 453,778 30,458 Chimera Investment Corp. 1,909,221 30,452 RLI Corp. 440,969 30,145 FNB Corp. 2,441,620 30,032 CNO Financial Group Inc. 1,953,305 29,827 Home BancShares Inc. 1,423,457 29,622 * Texas Capital Bancshares Inc. 537,570 29,523 * Stifel Financial Corp. 760,349 29,235 United Bankshares Inc. 773,293 29,130 Fulton Financial Corp. 1,997,140 28,998 *,^ Credit Acceptance Corp. 143,278 28,809 UMB Financial Corp. 482,804 28,703 Hancock Holding Co. 884,218 28,675 First Financial Bankshares Inc. 780,503 28,442 * Genworth Financial Inc. Class A 5,719,433 28,368 NorthStar Asset Management Group Inc. 2,191,933 28,342 TCF Financial Corp. 1,938,712 28,131 Washington Federal Inc. 1,043,404 27,838 Primerica Inc. 522,064 27,685 Selective Insurance Group Inc. 672,472 26,805 Cathay General Bancorp 857,901 26,406 ^ LPL Financial Holdings Inc. 881,983 26,380 Valley National Bancorp 2,709,664 26,365 Interactive Brokers Group Inc. 739,054 26,066 * FirstCash Inc. 549,226 25,858 * Hope Bancorp Inc. 1,481,808 25,739 Pinnacle Financial Partners Inc. 470,424 25,441 Glacier Bancorp Inc. 885,000 25,240 Community Bank System Inc. 522,690 25,147 Sterling Bancorp 1,369,735 23,970 Erie Indemnity Co. Class A 232,941 23,776 Colony Capital Inc. Class A 1,301,262 23,722 Mercury General Corp. 431,215 23,652 Evercore Partners Inc. Class A 449,730 23,166 Janus Capital Group Inc. 1,642,946 23,018 Great Western Bancorp Inc. 672,463 22,406 BancorpSouth Inc. 965,645 22,403 Columbia Banking System Inc. 683,861 22,376 *,^ LendingClub Corp. 3,601,241 22,256 * Essent Group Ltd. 830,254 22,093 Kemper Corp. 556,353 21,876 EverBank Financial Corp. 1,120,785 21,698 South State Corp. 287,369 21,564 Trustmark Corp. 776,674 21,405 Old National Bancorp 1,499,973 21,090 Capitol Federal Financial Inc. 1,474,028 20,740 * Enstar Group Ltd. 125,768 20,685 CVB Financial Corp. 1,171,509 20,630 * Hilltop Holdings Inc. 915,961 20,572 Invesco Mortgage Capital Inc. 1,301,964 19,829 BGC Partners Inc. Class A 2,215,891 19,389 Argo Group International Holdings Ltd. 334,255 18,859 International Bancshares Corp. 630,729 18,783 * PRA Group Inc. 536,970 18,547 * OneMain Holdings Inc. Class A 595,256 18,423 First Midwest Bancorp Inc. 950,176 18,395 Northwest Bancshares Inc. 1,170,124 18,383 American Equity Investment Life Holding Co. 1,014,351 17,984 Financial Engines Inc. 604,853 17,970 NBT Bancorp Inc. 545,096 17,917 * Eagle Bancorp Inc. 352,901 17,409 Independent Bank Corp. 320,936 17,359 Morningstar Inc. 218,341 17,308 Horace Mann Educators Corp. 472,108 17,303 Simmons First National Corp. Class A 341,770 17,054 Waddell & Reed Financial Inc. Class A 935,675 16,992 BOK Financial Corp. 242,306 16,712 First Financial Bancorp 749,169 16,362 National General Holdings Corp. 711,088 15,815 * FCB Financial Holdings Inc. Class A 408,505 15,699 Renasant Corp. 461,253 15,512 CYS Investments Inc. 1,770,004 15,434 * Santander Consumer USA Holdings Inc. 1,262,337 15,350 Westamerica Bancorporation 301,213 15,326 WesBanco Inc. 463,214 15,230 Astoria Financial Corp. 1,038,433 15,161 Towne Bank 626,129 15,046 Park National Corp. 155,502 14,928 United Community Banks Inc. 707,751 14,877 TFS Financial Corp. 829,211 14,768 Provident Financial Services Inc. 694,842 14,752 *,^ BofI Holding Inc. 658,132 14,742 LegacyTexas Financial Group Inc. 457,495 14,471 Union Bankshares Corp. 535,788 14,343 Yadkin Financial Corp. 538,828 14,166 Kearny Financial Corp. 1,035,157 14,088 BNC Bancorp 559,277 13,602 ^ WisdomTree Investments Inc. 1,321,599 13,599 Apollo Commercial Real Estate Finance Inc. 820,683 13,435 First Merchants Corp. 502,163 13,433 AMERISAFE Inc. 225,556 13,258 ServisFirst Bancshares Inc. 251,584 13,060 Beneficial Bancorp Inc. 877,395 12,906 Redwood Trust Inc. 907,543 12,851 Navigators Group Inc. 131,683 12,763 Boston Private Financial Holdings Inc. 985,870 12,649 Ameris Bancorp 359,291 12,557 Banner Corp. 285,481 12,487 PennyMac Mortgage Investment Trust 800,803 12,477 S&T Bancorp Inc. 426,204 12,356 Artisan Partners Asset Management Inc. Class A 446,424 12,143 * Green Dot Corp. Class A 522,000 12,037 * MBIA Inc. 1,530,727 11,924 WSFS Financial Corp. 323,623 11,809 Tompkins Financial Corp. 152,827 11,678 Stewart Information Services Corp. 262,523 11,669 Safety Insurance Group Inc. 169,788 11,413 CNA Financial Corp. 329,979 11,355 American National Insurance Co. 92,340 11,262 Infinity Property & Casualty Corp. 136,015 11,239 Employers Holdings Inc. 375,144 11,191 Berkshire Hills Bancorp Inc. 396,519 10,988 United Fire Group Inc. 259,266 10,972 Brookline Bancorp Inc. 892,395 10,878 State Bank Financial Corp. 470,681 10,741 Lakeland Financial Corp. 301,280 10,671 Hanmi Financial Corp. 405,058 10,669 Hannon Armstrong Sustainable Infrastructure Capital Inc. 450,344 10,525 Capstead Mortgage Corp. 1,109,789 10,465 Cardinal Financial Corp. 393,131 10,257 CenterState Banks Inc. 577,906 10,246 Bats Global Markets Inc. 334,384 10,075 Cohen & Steers Inc. 234,215 10,013 Banc of California Inc. 565,547 9,874 American Capital Mortgage Investment Corp. 566,834 9,744 Meridian Bancorp Inc. 625,117 9,733 * iStar Inc. 902,885 9,688 Universal Insurance Holdings Inc. 376,267 9,482 Central Pacific Financial Corp. 373,589 9,411 ARMOUR Residential REIT Inc. 414,849 9,351 * FNFV Group 747,518 9,329 Sandy Spring Bancorp Inc. 303,245 9,273 * KCG Holdings Inc. Class A 592,093 9,195 Southside Bancshares Inc. 283,337 9,118 First Busey Corp. 399,719 9,034 TrustCo Bank Corp. NY 1,246,215 8,836 United Financial Bancorp Inc. 621,997 8,608 Maiden Holdings Ltd. 671,037 8,515 First Commonwealth Financial Corp. 840,213 8,478 Flushing Financial Corp. 357,061 8,469 Capital Bank Financial Corp. 262,563 8,431 Stock Yards Bancorp Inc. 255,775 8,430 Community Trust Bancorp Inc. 225,285 8,360 * PHH Corp. 572,766 8,276 FBL Financial Group Inc. Class A 128,044 8,191 * Third Point Reinsurance Ltd. 678,350 8,140 Nelnet Inc. Class A 200,715 8,103 * Customers Bancorp Inc. 318,226 8,007 * Walker & Dunlop Inc. 315,637 7,973 Northfield Bancorp Inc. 493,106 7,939 *,^ LendingTree Inc. 80,641 7,815 * Piper Jaffray Cos. 160,789 7,766 1st Source Corp. 216,382 7,724 National Bank Holdings Corp. Class A 326,515 7,631 Ladder Capital Corp. 575,806 7,624 City Holding Co. 151,374 7,613 Heartland Financial USA Inc. 210,724 7,601 Washington Trust Bancorp Inc. 188,894 7,597 New York Mortgage Trust Inc. 1,248,967 7,519 Altisource Residential Corp. 687,902 7,498 Opus Bank 211,473 7,480 * Greenlight Capital Re Ltd. Class A 364,819 7,457 Greenhill & Co. Inc. 312,921 7,376 * INTL. FCStone Inc. 189,590 7,366 Oritani Financial Corp. 467,642 7,351 MainSource Financial Group Inc. 293,633 7,326 German American Bancorp Inc. 187,915 7,316 First Interstate BancSystem Inc. Class A 230,357 7,259 Heritage Financial Corp. 401,150 7,201 Enterprise Financial Services Corp. 229,101 7,159 * Pacific Premier Bancorp Inc. 270,242 7,151 * First BanCorp 1,366,074 7,104 Virtus Investment Partners Inc. 71,569 7,004 BancFirst Corp. 95,233 6,905 * Flagstar Bancorp Inc. 247,748 6,875 Investment Technology Group Inc. 392,968 6,735 * EZCORP Inc. Class A 607,071 6,714 Univest Corp. of Pennsylvania 283,675 6,627 Dime Community Bancshares Inc. 392,927 6,585 TriCo Bancshares 245,764 6,579 Virtu Financial Inc. Class A 435,249 6,516 Bryn Mawr Bank Corp. 199,355 6,377 * First Hawaiian Inc. 237,136 6,369 Diamond Hill Investment Group Inc. 34,414 6,359 * HomeStreet Inc. 248,205 6,220 CoBiz Financial Inc. 463,195 6,165 *,^ Encore Capital Group Inc. 272,581 6,128 Great Southern Bancorp Inc. 149,565 6,087 Arrow Financial Corp. 184,627 6,061 James River Group Holdings Ltd. 165,343 5,985 National Western Life Group Inc. Class A 29,010 5,958 Preferred Bank 164,524 5,882 Lakeland Bancorp Inc. 414,908 5,825 Anworth Mortgage Asset Corp. 1,167,926 5,746 Waterstone Financial Inc. 331,418 5,631 * HarborOne Bancorp Inc. 355,946 5,610 *,^ Nationstar Mortgage Holdings Inc. 378,582 5,607 AG Mortgage Investment Trust Inc. 355,657 5,602 * WMIH Corp. 2,390,554 5,594 Mercantile Bank Corp. 207,702 5,577 OFG Bancorp 548,953 5,550 Bank Mutual Corp. 722,477 5,549 First Financial Corp. 135,327 5,505 Moelis & Co. Class A 204,649 5,503 ConnectOne Bancorp Inc. 300,180 5,421 * Seacoast Banking Corp. of Florida 336,665 5,417 Peoples Bancorp Inc. 219,211 5,390 Financial Institutions Inc. 198,260 5,375 Meta Financial Group Inc. 88,486 5,363 Independent Bank Group Inc. 121,182 5,353 Park Sterling Corp. 650,952 5,286 First of Long Island Corp. 155,358 5,150 *,^ Citizens Inc. 547,022 5,120 PJT Partners Inc. 186,968 5,099 Independent Bank Corp. 301,643 5,077 First Bancor 256,326 5,073 Blue Hills Bancorp Inc. 331,709 4,982 Western Asset Mortgage Capital Corp. 473,169 4,930 Resource Capital Corp. 383,114 4,908 State Auto Financial Corp. 203,077 4,835 OceanFirst Financial Corp. 247,035 4,758 First Community Bancshares Inc. 191,468 4,748 Suffolk Bancorp 135,709 4,719 Camden National Corp. 97,995 4,678 * Ambac Financial Group Inc. 252,606 4,645 QCR Holdings Inc. 146,291 4,643 * NMI Holdings Inc. Class A 606,361 4,620 Fidelity Southern Corp. 248,523 4,570 * Ocwen Financial Corp. 1,234,973 4,532 West Bancorporation Inc. 226,325 4,436 State National Cos. Inc. 397,512 4,420 * HomeTrust Bancshares Inc. 238,283 4,408 First Defiance Financial Corp. 98,734 4,407 Westwood Holdings Group Inc. 82,982 4,407 Federal Agricultural Mortgage Corp. 111,379 4,399 Dynex Capital Inc. 590,080 4,378 *,^ Cowen Group Inc. Class A 1,200,145 4,357 Ares Commercial Real Estate Corp. 344,458 4,340 Heritage Insurance Holdings Inc. 299,914 4,322 United Community Financial Corp. 601,119 4,274 OneBeacon Insurance Group Ltd. Class A 296,208 4,230 Guaranty Bancorp 235,994 4,213 Southwest Bancorp Inc. 217,458 4,130 * Franklin Financial Network Inc. 107,136 4,007 People's Utah Bancorp 195,458 3,978 Horizon Bancorp 133,788 3,931 Territorial Bancorp Inc. 136,004 3,898 ^ Live Oak Bancshares Inc. 266,514 3,843 * Safeguard Scientifics Inc. 294,894 3,822 Stonegate Bank 113,067 3,816 Clifton Bancorp Inc. 244,743 3,742 Newcastle Investment Corp. 823,370 3,730 National Interstate Corp. 114,425 3,722 Heritage Commerce Corp. 339,704 3,716 Baldwin & Lyons Inc. 144,649 3,707 Arlington Asset Investment Corp. Class A 248,372 3,673 First Connecticut Bancorp Inc. 203,391 3,618 * PennyMac Financial Services Inc. Class A 212,431 3,613 * Global Indemnity plc 121,631 3,612 Citizens & Northern Corp. 164,250 3,609 Sun Bancorp Inc. 155,117 3,577 * TriState Capital Holdings Inc. 221,402 3,576 Republic Bancorp Inc. 114,318 3,553 * Ladenburg Thalmann Financial Services Inc. 1,526,249 3,526 ^ Fidelity & Guaranty Life 151,977 3,524 United Insurance Holdings Corp. 206,649 3,509 Arbor Realty Trust Inc. 465,177 3,452 Bridge Bancorp Inc. 120,654 3,450 * PICO Holdings Inc. 287,645 3,391 Houlihan Lokey Inc. 135,309 3,389 Peapack Gladstone Financial Corp. 148,464 3,327 Pacific Continental Corp. 197,061 3,315 * Allegiance Bancshares Inc. 122,301 3,302 * First Foundation Inc. 131,209 3,237 * Triumph Bancorp Inc. 162,849 3,231 * Enova International Inc. 331,267 3,207 * CU Bancorp 140,024 3,194 MBT Financial Corp. 347,327 3,143 HCI Group Inc. 102,936 3,125 * Bancorp Inc. 484,792 3,112 * World Acceptance Corp. 61,892 3,035 * CommunityOne Bancorp 217,666 3,013 BankFinancial Corp. 237,116 3,011 Macatawa Bank Corp. 373,496 2,984 * BSB Bancorp Inc. 126,249 2,958 Capital City Bank Group Inc. 200,097 2,955 Crawford & Co. Class B 260,087 2,952 * National Commerce Corp. 108,812 2,944 First Financial Northwest Inc. 204,623 2,900 * NewStar Financial Inc. 297,507 2,889 * Xenith Bankshares Inc. 1,248,254 2,883 *,^ Trupanion Inc. 169,465 2,864 * Nicolet Bankshares Inc. 74,678 2,864 EMC Insurance Group Inc. 105,324 2,836 Federated National Holding Co. 149,224 2,789 Carolina Financial Corp. 124,139 2,773 First Bancorp Inc. 114,374 2,742 Westfield Financial Inc. 357,168 2,732 * Regional Management Corp. 121,910 2,639 SI Financial Group Inc. 199,267 2,630 * Green Bancorp Inc. 240,038 2,624 Associated Capital Group Inc. Class A 72,870 2,584 Farmers National Banc Corp. 239,356 2,580 National Bankshares Inc. 69,936 2,572 Orchid Island Capital Inc. 241,973 2,521 CNB Financial Corp. 118,626 2,510 * On Deck Capital Inc. 440,328 2,510 MidWestOne Financial Group Inc. 81,551 2,477 Heritage Oaks Bancorp 296,294 2,430 ^ ACNB Corp. 90,256 2,399 MutualFirst Financial Inc. 85,282 2,365 * eHealth Inc. 210,878 2,364 * Cascade Bancorp 384,165 2,328 Great Ajax Corp. 170,417 2,326 Orrstown Financial Services Inc. 117,223 2,315 Marlin Business Services Corp. 119,371 2,313 Oppenheimer Holdings Inc. Class A 161,264 2,304 Northrim BanCorp Inc. 88,361 2,275 First Mid-Illinois Bancshares Inc. 83,281 2,270 Ames National Corp. 81,295 2,249 Bank of Marin Bancorp 44,634 2,220 American National Bankshares Inc. 78,220 2,186 Peoples Financial Services Corp. 53,063 2,163 WashingtonFirst Bankshares Inc. 86,609 2,131 Farmers Capital Bank Corp. 70,586 2,092 Provident Financial Holdings Inc. 102,451 2,004 Century Bancorp Inc. 43,841 1,987 Southern Missouri Bancorp Inc. 79,373 1,976 GAMCO Investors Inc. Class A 68,604 1,953 GAIN Capital Holdings Inc. 306,420 1,894 Penns Woods Bancorp Inc. 42,159 1,874 * First NBC Bank Holding Co. 198,233 1,871 * Pacific Mercantile Bancorp 251,882 1,856 Merchants Bancshares Inc. 56,728 1,837 Donegal Group Inc. Class A 114,044 1,837 Southern National Bancorp of Virginia Inc. 137,723 1,797 *,^ Walter Investment Management Corp. 439,395 1,784 Enterprise Bancorp Inc. 63,534 1,779 Calamos Asset Management Inc. Class A 258,261 1,761 First South Bancorp Inc. 178,412 1,752 Kinsale Capital Group Inc. 78,741 1,732 Old Second Bancorp Inc. 206,379 1,715 Old Line Bancshares Inc. 86,549 1,708 * Carolina Bank Holdings Inc. 86,992 1,697 Sierra Bancorp 89,832 1,685 * Republic First Bancorp Inc. 407,693 1,676 ESSA Bancorp Inc. 120,636 1,668 LCNB Corp. 90,972 1,658 * First United Corp. 133,225 1,649 Owens Realty Mortgage Inc. 95,206 1,649 * Centrue Financial Corp. 87,563 1,646 Pzena Investment Management Inc. Class A 211,996 1,632 Charter Financial Corp. 124,438 1,603 * Asta Funding Inc. 150,605 1,581 * Atlas Financial Holdings Inc. 100,138 1,579 Bankwell Financial Group Inc. 66,584 1,577 * Commerce Union Bancshares Inc. 79,351 1,571 CIM Commercial Trust Corp. 100,677 1,546 Summit Financial Group Inc. 78,025 1,495 Tiptree Financial Inc. Class A 249,366 1,481 * Security National Financial Corp. Class A 250,494 1,463 * First Community Financial Partners Inc. 153,631 1,463 Hennessy Advisors Inc. 40,606 1,440 Bank of Commerce Holdings 199,715 1,438 Ocean Shore Holding Co. 63,325 1,434 Peoples Bancorp of North Carolina Inc. 68,581 1,433 Bar Harbor Bankshares 37,970 1,394 County Bancorp Inc. 69,225 1,385 Codorus Valley Bancorp Inc. 62,402 1,365 Lake Sunapee Bank Group 74,786 1,351 * Impac Mortgage Holdings Inc. 99,109 1,307 * Community Bankers Trust Corp. 239,842 1,302 * United Security Bancshares 205,087 1,274 AmeriServ Financial Inc. 386,789 1,273 First Community Corp. 80,047 1,261 Manning & Napier Inc. 177,087 1,256 * Hallmark Financial Services Inc. 119,829 1,233 Riverview Bancorp Inc. 225,615 1,214 Donegal Group Inc. Class B 63,194 1,166 Chicopee Bancorp Inc. 61,933 1,146 Middleburg Financial Corp. 40,437 1,144 FBR & Co. 85,374 1,130 Home Bancorp Inc. 39,775 1,114 Independence Holding Co. 64,285 1,104 Investors Title Co. 10,770 1,072 Shore Bancshares Inc. 89,518 1,055 First Internet Bancorp 45,212 1,044 B. Riley Financial Inc. 78,088 1,043 ^ United Development Funding IV 324,899 1,040 *,^ Patriot National Inc. 110,947 1,000 * Consumer Portfolio Services Inc. 212,422 975 Access National Corp. 39,592 946 Northeast Bancorp 81,058 939 Cherry Hill Mortgage Investment Corp. 54,488 932 * Emergent Capital Inc. 318,072 932 * First Northwest Bancorp 68,998 931 Citizens Community Bancorp Inc. 83,110 929 * Atlantic Coast Financial Corp. 146,729 923 * Nicholas Financial Inc. 90,977 921 Hawthorn Bancshares Inc. 59,552 895 C&F Financial Corp. 20,616 888 * Atlantic Capital Bancshares Inc. 58,069 870 * BBX Capital Corp. 42,129 869 First Business Financial Services Inc. 36,388 855 Ellington Residential Mortgage REIT 64,620 839 Central Valley Community Bancorp 51,396 815 * ASB Bancorp Inc. 30,911 809 * American River Bankshares 73,581 798 * Colony Bankcorp Inc. 80,138 793 Ohio Valley Banc Corp. 34,686 772 ZAIS Financial Corp. 53,040 765 Chemung Financial Corp. 26,024 754 Unity Bancorp Inc. 56,695 727 Parke Bancorp Inc. 47,487 709 * HMN Financial Inc. 47,639 695 MidSouth Bancorp Inc. 65,640 683 Oak Valley Bancorp 66,347 673 BCB Bancorp Inc. 59,678 671 * Veritex Holdings Inc. 38,456 669 * Southern First Bancshares Inc. 24,154 666 Hingham Institution for Savings 4,788 663 Timberland Bancorp Inc. 41,864 659 1st Constitution Bancorp 47,593 657 Five Oaks Investment Corp. 112,477 639 Prudential Bancorp Inc. 42,215 611 Federal Agricultural Mortgage Corp. Class A 12,587 591 Guaranty Federal Bancshares Inc. 36,591 586 Eastern Virginia Bankshares Inc. 72,336 582 * Ashford Inc. 11,847 562 Premier Financial Bancorp Inc. 32,228 552 Citizens Holding Co. 22,634 532 Blue Capital Reinsurance Holdings Ltd. 28,876 529 Bear State Financial Inc. 57,169 525 *,^ FXCM Inc. Class A 59,215 519 * Provident Bancorp Inc. 32,975 514 * Entegra Financial Corp. 27,980 514 *,^ Stonegate Mortgage Corp. 109,868 503 Norwood Financial Corp. 16,771 491 Civista Bancshares Inc. 32,402 459 * Howard Bancorp Inc. 33,549 443 ^ Union Bankshares Inc. 12,046 410 Investar Holding Corp. 26,569 408 SB Financial Group Inc. 31,319 398 US Global Investors Inc. Class A 210,856 388 A-Mark Precious Metals Inc. 22,836 367 Silvercrest Asset Management Group Inc. Class A 30,148 358 First Savings Financial Group Inc. 9,746 352 Fifth Street Asset Management Inc. 61,506 339 First Bancshares Inc. 17,269 336 * Health Insurance Innovations Inc. Class A 63,473 333 Two River Bancorp 26,479 305 * Anchor Bancorp Inc. 11,740 297 * Atlanticus Holdings Corp. 92,614 283 Community Financial Corp. 12,027 278 TheStreet Inc. 248,073 273 Manhattan Bridge Capital Inc. 37,239 267 Old Point Financial Corp. 12,862 266 Georgetown Bancorp Inc. 12,400 259 United Bancshares Inc. 11,489 230 * FB Financial Corp. 10,779 218 * Royal Bancshares of Pennsylvania Inc. 88,717 209 Medley Management Inc. Class A 24,666 207 * Select Bancorp Inc. 24,084 193 CB Financial Services Inc. 8,114 187 FS Bancorp Inc. 6,051 177 * Equity Bancshares Inc. Class A 6,699 174 * Central Federal Corp. 119,516 169 Wolverine Bancorp Inc. 5,954 161 *,^ SmartFinancial Inc. 9,835 160 * First Acceptance Corp. 155,452 157 * Malvern Bancorp Inc. 8,558 143 IF Bancorp Inc. 7,557 141 Sussex Bancorp 8,387 137 Greene County Bancorp Inc. 7,840 131 * Severn Bancorp Inc. 19,055 125 Midland States Bancorp Inc. 4,474 113 Southwest Georgia Financial Corp. 6,935 112 * Magyar Bancorp Inc. 10,365 109 United Community Bancorp 7,174 108 Bank of South Carolina Corp. 5,642 105 United Bancorp Inc. 9,360 102 *,^ ZAIS Group Holdings Inc. 43,042 99 * Hamilton Bancorp Inc. 7,058 96 Glen Burnie Bancorp 9,147 94 * MSB Financial Corp. 6,276 85 Eagle Bancorp Montana Inc. 5,462 79 * Peoples Financial Corp. 6,186 66 Kentucky First Federal Bancorp 7,514 63 * Porter Bancorp Inc. 36,051 58 ^ Oconee Federal Financial Corp. 2,383 57 First Capital Inc. 1,612 51 PB Bancorp Inc. 5,101 44 Evans Bancorp Inc. 1,546 43 * Conifer Holdings Inc. 5,088 42 Salisbury Bancorp Inc. 1,341 41 Willis Towers Watson plc 289 38 Kingstone Cos. Inc. 4,109 38 Community West Bancshares 4,500 37 Mackinac Financial Corp. 3,236 37 * Paragon Commercial Corp. 1,016 37 * 1347 Property Insurance Holdings Inc. 5,528 35 * Randolph Bancorp Inc. 2,305 31 Fauquier Bankshares Inc. 1,931 28 * National Holdings Corp. 7,908 26 Mid Penn Bancorp Inc. 1,384 26 * Patriot National Bancorp Inc. 1,479 20 * Village Bank and Trust Financial Corp. 600 14 Landmark Bancorp Inc. 420 11 Auburn National Bancorporation Inc. 359 10 California First National Bancorp 703 10 Value Line Inc. 586 10 Elmira Savings Bank 431 9 * Bay Bancorp Inc. 1,368 8 Wellesley Bank 300 7 Summit State Bank 400 5 Atlantic American Corp. 1,084 4 Bancorp of New Jersey Inc. 300 3 Stewardship Financial Corp. 400 3 * Broadway Financial Corp. 1,800 3 Lake Shore Bancorp Inc. 200 3 * Siebert Financial Corp. 1,836 3 United Security Bancshares Inc. 192 2 Crawford & Co. Class A 200 2 Institutional Financial Markets Inc. 649 1 Health Care (11.9%) * Incyte Corp. 1,987,445 187,396 * BioMarin Pharmaceutical Inc. 1,948,340 180,260 * IDEXX Laboratories Inc. 1,017,095 114,657 ResMed Inc. 1,590,749 103,065 Teleflex Inc. 502,486 84,443 * Jazz Pharmaceuticals plc 692,326 84,104 * DexCom Inc. 955,806 83,786 * Quintiles Transnational Holdings Inc. 1,015,501 82,317 * Alkermes plc 1,721,626 80,968 * Align Technology Inc. 845,027 79,221 STERIS plc 972,247 71,071 * MEDNAX Inc. 1,040,363 68,924 * VCA Inc. 908,718 63,592 West Pharmaceutical Services Inc. 835,393 62,237 * Seattle Genetics Inc. 1,089,464 58,842 * WellCare Health Plans Inc. 500,176 58,566 *,^ United Therapeutics Corp. 494,186 58,353 * ABIOMED Inc. 451,536 58,059 *,^ athenahealth Inc. 445,989 56,248 * Alnylam Pharmaceuticals Inc. 810,971 54,968 *,^ Ionis Pharmaceuticals Inc. 1,376,574 50,438 * Neurocrine Biosciences Inc. 988,420 50,054 * Envision Healthcare Holdings Inc. 2,120,921 47,233 Bio-Techne Corp. 423,620 46,386 * Veeva Systems Inc. Class A 1,105,983 45,655 * Charles River Laboratories International Inc. 535,292 44,611 * Cepheid 829,302 43,696 *,^ OPKO Health Inc. 4,078,125 43,187 * Alere Inc. 987,486 42,699 * Acadia Healthcare Co. Inc. 858,696 42,548 * IMS Health Holdings Inc. 1,340,363 42,007 * Amsurg Corp. 621,703 41,685 Hill-Rom Holdings Inc. 669,531 41,498 * PAREXEL International Corp. 595,881 41,384 HealthSouth Corp. 1,012,659 41,084 * Bio-Rad Laboratories Inc. Class A 239,473 39,228 * NuVasive Inc. 572,024 38,131 * TESARO Inc. 374,770 37,567 * Brookdale Senior Living Inc. 2,130,847 37,183 * Catalent Inc. 1,361,139 35,172 * Medidata Solutions Inc. 617,079 34,408 * Sarepta Therapeutics Inc. 555,033 34,085 *,^ ACADIA Pharmaceuticals Inc. 1,064,111 33,849 * Exelixis Inc. 2,619,550 33,504 *,^ Intercept Pharmaceuticals Inc. 201,905 33,232 * Horizon Pharma plc 1,829,953 33,177 Cantel Medical Corp. 415,314 32,386 * Prestige Brands Holdings Inc. 632,521 30,532 * LivaNova plc 506,059 30,419 * Medicines Co. 805,404 30,396 * ARIAD Pharmaceuticals Inc. 2,193,502 30,029 * Ultragenyx Pharmaceutical Inc. 412,956 29,295 * Masimo Corp. 491,711 29,252 * Wright Medical Group NV 1,184,703 29,061 * Bluebird Bio Inc. 425,911 28,868 * Integra LifeSciences Holdings Corp. 348,831 28,796 * Allscripts Healthcare Solutions Inc. 2,167,584 28,547 * LifePoint Health Inc. 475,206 28,146 *,^ Kite Pharma Inc. 503,073 28,102 * Molina Healthcare Inc. 481,777 28,097 * VWR Corp. 983,683 27,897 * Akorn Inc. 1,022,142 27,864 * INC Research Holdings Inc. Class A 624,706 27,849 * Team Health Holdings Inc. 855,318 27,849 Bruker Corp. 1,229,443 27,847 * Nektar Therapeutics 1,579,568 27,137 Chemed Corp. 188,999 26,662 * Insulet Corp. 649,765 26,601 * Nevro Corp. 251,204 26,223 *,^ Juno Therapeutics Inc. 866,747 26,011 Owens & Minor Inc. 739,437 25,681 * Neogen Corp. 435,477 24,361 * Prothena Corp. plc 397,088 23,813 * Ironwood Pharmaceuticals Inc. Class A 1,487,173 23,616 * Exact Sciences Corp. 1,232,192 22,882 * Radius Health Inc. 420,777 22,760 * Ligand Pharmaceuticals Inc. 215,811 22,026 * Penumbra Inc. 284,253 21,600 * HMS Holdings Corp. 965,801 21,412 * Haemonetics Corp. 589,746 21,355 * ICU Medical Inc. 168,105 21,245 * Impax Laboratories Inc. 839,572 19,898 * Tenet Healthcare Corp. 874,498 19,816 * PRA Health Sciences Inc. 348,991 19,721 * Agios Pharmaceuticals Inc. 367,296 19,401 *,^ Intrexon Corp. 688,310 19,286 * Halyard Health Inc. 546,882 18,955 * Puma Biotechnology Inc. 281,164 18,852 * Globus Medical Inc. 828,893 18,708 * Depomed Inc. 707,451 17,679 * AMN Healthcare Services Inc. 549,897 17,525 * Five Prime Therapeutics Inc. 328,103 17,222 * NxStage Medical Inc. 688,205 17,198 * Premier Inc. Class A 524,299 16,956 * Select Medical Holdings Corp. 1,250,888 16,887 * Myriad Genetics Inc. 817,411 16,822 * Alder Biopharmaceuticals Inc. 502,772 16,476 * HealthEquity Inc. 434,543 16,447 * Cambrex Corp. 369,524 16,429 * Omnicell Inc. 418,721 16,037 * Sage Therapeutics Inc. 347,956 16,023 * Zeltiq Aesthetics Inc. 408,209 16,010 *,^ Clovis Oncology Inc. 442,746 15,961 * Halozyme Therapeutics Inc. 1,284,265 15,514 * Amedisys Inc. 324,930 15,415 * Spark Therapeutics Inc. 255,659 15,355 * Ophthotech Corp. 331,207 15,279 * Surgical Care Affiliates Inc. 312,847 15,254 *,^ Community Health Systems Inc. 1,319,601 15,228 * Magellan Health Inc. 281,703 15,136 * Natus Medical Inc. 385,152 15,133 * Portola Pharmaceuticals Inc. 652,178 14,811 * Pacira Pharmaceuticals Inc. 431,246 14,757 * Theravance Biopharma Inc. 393,965 14,277 * Acceleron Pharma Inc. 386,912 14,002 * Cynosure Inc. Class A 273,489 13,932 * Supernus Pharmaceuticals Inc. 555,957 13,749 * Diplomat Pharmacy Inc. 477,935 13,387 Analogic Corp. 148,724 13,177 *,^ Cempra Inc. 540,727 13,086 * Aerie Pharmaceuticals Inc. 345,016 13,021 Abaxis Inc. 251,974 13,007 * Spectranetics Corp. 508,093 12,748 * Merit Medical Systems Inc. 521,688 12,672 * Air Methods Corp. 398,559 12,551 *,^ TherapeuticsMD Inc. 1,839,863 12,529 * FibroGen Inc. 596,204 12,341 * Endologix Inc. 947,366 12,126 CONMED Corp. 301,386 12,074 * Emergent BioSolutions Inc. 382,560 12,062 * Amicus Therapeutics Inc. 1,624,575 12,022 *,^ Synergy Pharmaceuticals Inc. 2,145,074 11,819 * Repligen Corp. 388,931 11,742 * Array BioPharma Inc. 1,697,149 11,456 *,^ Inovalon Holdings Inc. Class A 768,408 11,303 * Acorda Therapeutics Inc. 534,973 11,170 Ensign Group Inc. 552,090 11,114 * Achillion Pharmaceuticals Inc. 1,356,849 10,990 * Press Ganey Holdings Inc. 270,447 10,926 * Inogen Inc. 178,953 10,719 * MacroGenics Inc. 354,185 10,594 * Insmed Inc. 724,749 10,523 *,^ Innoviva Inc. 954,080 10,485 * Dermira Inc. 295,104 9,980 * Luminex Corp. 438,709 9,967 * PharMerica Corp. 354,624 9,954 Kindred Healthcare Inc. 972,644 9,940 *,^ MiMedx Group Inc. 1,152,827 9,891 * Healthways Inc. 369,949 9,789 * AMAG Pharmaceuticals Inc. 399,140 9,783 * Vascular Solutions Inc. 202,589 9,771 * Lexicon Pharmaceuticals Inc. 534,999 9,667 * Xencor Inc. 394,627 9,664 Meridian Bioscience Inc. 500,758 9,660 US Physical Therapy Inc. 152,323 9,551 * Raptor Pharmaceutical Corp. 1,022,305 9,170 * Orthofix International NV 210,503 9,003 *,^ Merrimack Pharmaceuticals Inc. 1,406,307 8,930 * Coherus Biosciences Inc. 331,013 8,865 * Lannett Co. Inc. 330,645 8,785 * Momenta Pharmaceuticals Inc. 748,067 8,745 * Vanda Pharmaceuticals Inc. 521,837 8,683 * Cardiovascular Systems Inc. 361,368 8,579 * Retrophin Inc. 375,568 8,405 * Anika Therapeutics Inc. 167,527 8,016 * HealthStream Inc. 289,827 7,999 * Quidel Corp. 354,248 7,825 * Amphastar Pharmaceuticals Inc. 411,414 7,805 * Pacific Biosciences of California Inc. 856,086 7,671 National HealthCare Corp. 116,184 7,667 *,^ ZIOPHARM Oncology Inc. 1,344,863 7,572 Atrion Corp. 17,348 7,401 *,^ Cerus Corp. 1,185,944 7,365 *,^ Inovio Pharmaceuticals Inc. 784,506 7,312 *,^ Adeptus Health Inc. Class A 168,957 7,274 *,^ Accelerate Diagnostics Inc. 265,253 7,231 * Blueprint Medicines Corp. 236,960 7,038 * Providence Service Corp. 141,433 6,878 *,^ Heron Therapeutics Inc. 379,590 6,540 *,^ Novavax Inc. 3,133,222 6,517 Aceto Corp. 340,374 6,464 *,^ Keryx Biopharmaceuticals Inc. 1,212,808 6,440 * GenMark Diagnostics Inc. 544,293 6,423 * Integer Holdings Corp. 295,975 6,420 * Genomic Health Inc. 220,921 6,389 PDL BioPharma Inc. 1,888,264 6,326 *,^ Eagle Pharmaceuticals Inc. 89,881 6,292 * LHC Group Inc. 170,401 6,284 * Accuray Inc. 972,374 6,194 * Agenus Inc. 853,883 6,131 *,^ Corcept Therapeutics Inc. 934,786 6,076 * Triple-S Management Corp. Class B 276,273 6,059 * BioTelemetry Inc. 323,227 6,002 * SciClone Pharmaceuticals Inc. 580,698 5,952 Quality Systems Inc. 523,859 5,930 * ANI Pharmaceuticals Inc. 88,898 5,898 * Intra-Cellular Therapies Inc. Class A 386,649 5,893 CryoLife Inc. 333,641 5,862 Phibro Animal Health Corp. Class A 212,986 5,789 * AngioDynamics Inc. 327,853 5,751 * Capital Senior Living Corp. 336,592 5,655 * Vitae Pharmaceuticals Inc. 268,316 5,613 *,^ Arrowhead Pharmaceuticals Inc. 763,258 5,610 * OraSure Technologies Inc. 696,303 5,550 * AtriCure Inc. 350,458 5,544 * Avexis Inc. 134,218 5,531 * PTC Therapeutics Inc. 384,402 5,385 *,^ Progenics Pharmaceuticals Inc. 837,679 5,303 * K2M Group Holdings Inc. 297,275 5,286 * Surmodics Inc. 175,319 5,275 * Global Blood Therapeutics Inc. 228,309 5,263 * Evolent Health Inc. Class A 210,465 5,182 *,^ Omeros Corp. 462,427 5,161 Landauer Inc. 115,498 5,137 * Otonomy Inc. 280,005 5,093 * Arena Pharmaceuticals Inc. 2,882,131 5,044 Universal American Corp. 653,369 4,998 * NeoGenomics Inc. 601,420 4,944 * Rigel Pharmaceuticals Inc. 1,310,751 4,810 * Vocera Communications Inc. 283,106 4,785 * CorVel Corp. 124,467 4,780 * Glaukos Corp. 126,219 4,764 * Celldex Therapeutics Inc. 1,169,141 4,723 * Cotiviti Holdings Inc. 140,268 4,703 * Flexion Therapeutics Inc. 239,982 4,689 *,^ Dynavax Technologies Corp. 442,173 4,638 * Heska Corp. 84,208 4,583 * Atara Biotherapeutics Inc. 213,438 4,565 * Lion Biotechnologies Inc. 553,738 4,557 * Epizyme Inc. 446,850 4,397 * Cross Country Healthcare Inc. 370,835 4,368 *,^ Cytokinetics Inc. 470,609 4,320 *,^ CytomX Therapeutics Inc. 271,254 4,253 *,^ Advaxis Inc. 395,132 4,224 * Bellicum Pharmaceuticals Inc. 211,810 4,215 * Enanta Pharmaceuticals Inc. 156,082 4,153 *,^ ConforMIS Inc. 416,754 4,134 *,^ Aduro Biotech Inc. 329,523 4,096 * Almost Family Inc. 111,256 4,091 *,^ Geron Corp. 1,809,783 4,090 *,^ Teladoc Inc. 222,909 4,081 *,^ Albany Molecular Research Inc. 245,195 4,048 Invacare Corp. 362,215 4,046 * BioCryst Pharmaceuticals Inc. 892,786 3,937 * Intersect ENT Inc. 247,309 3,917 * Civitas Solutions Inc. 213,746 3,903 * Aimmune Therapeutics Inc. 257,454 3,862 *,^ Sangamo BioSciences Inc. 827,605 3,832 * Revance Therapeutics Inc. 234,065 3,794 *,^ Teligent Inc. 498,427 3,788 * Surgery Partners Inc. 187,106 3,787 * La Jolla Pharmaceutical Co. 158,251 3,765 * NewLink Genetics Corp. 247,643 3,720 * Spectrum Pharmaceuticals Inc. 795,330 3,714 * Curis Inc. 1,410,428 3,681 *,^ Organovo Holdings Inc. 969,129 3,673 *,^ TG Therapeutics Inc. 466,975 3,614 *,^ Rockwell Medical Inc. 538,507 3,608 * Sucampo Pharmaceuticals Inc. Class A 288,242 3,548 *,^ Foundation Medicine Inc. 149,535 3,492 * BioScrip Inc. 1,206,997 3,488 * Tobira Therapeutics Inc. 87,596 3,481 *,^ Immunomedics Inc. 1,070,941 3,481 * Akebia Therapeutics Inc. 382,556 3,462 * Loxo Oncology Inc. 130,651 3,420 * STAAR Surgical Co. 354,131 3,329 Computer Programs & Systems Inc. 127,374 3,319 * Natera Inc. 296,460 3,294 *,^ Insys Therapeutics Inc. 275,912 3,253 * Aratana Therapeutics Inc. 346,734 3,245 * Exactech Inc. 119,092 3,219 * REGENXBIO Inc. 229,252 3,212 * WaVe Life Sciences Ltd. 98,705 3,205 LeMaitre Vascular Inc. 160,134 3,177 * Zogenix Inc. 268,073 3,064 *,^ Invitae Corp. 337,372 2,955 * Antares Pharma Inc. 1,751,246 2,942 * CoLucid Pharmaceuticals Inc. 76,797 2,930 * Adamas Pharmaceuticals Inc. 178,317 2,926 * Collegium Pharmaceutical Inc. 150,858 2,906 *,^ Idera Pharmaceuticals Inc. 1,132,698 2,900 * Ardelyx Inc. 219,466 2,840 * Versartis Inc. 231,256 2,833 * Chimerix Inc. 507,388 2,811 *,^ Seres Therapeutics Inc. 228,662 2,810 * RadNet Inc. 379,302 2,807 * NanoString Technologies Inc. 139,804 2,793 *,^ ImmunoGen Inc. 1,041,027 2,790 * Fluidigm Corp. 343,886 2,755 *,^ XBiotech Inc. 203,124 2,734 * Trevena Inc. 403,001 2,720 *,^ BioTime Inc. 696,269 2,715 *,^ Aquinox Pharmaceuticals Inc. 198,836 2,656 * Edge Therapeutics Inc. 255,148 2,656 * Sorrento Therapeutics Inc. 338,177 2,618 * BioSpecifics Technologies Corp. 57,022 2,604 *,^ MediciNova Inc. 342,570 2,566 * Karyopharm Therapeutics Inc. 263,610 2,565 * Protagonist Therapeutics Inc. 120,968 2,556 * OvaScience Inc. 354,408 2,538 * Minerva Neurosciences Inc. 175,789 2,481 * Enzo Biochem Inc. 487,408 2,481 * Esperion Therapeutics Inc. 172,782 2,393 *,^ InVivo Therapeutics Holdings Corp. 343,368 2,335 * Aclaris Therapeutics Inc. 90,712 2,323 * OncoMed Pharmaceuticals Inc. 201,615 2,304 *,^ Editas Medicine Inc. 169,728 2,288 * Invuity Inc. 163,693 2,246 *,^ MannKind Corp. 3,592,363 2,227 * RTI Surgical Inc. 707,523 2,215 * Medpace Holdings Inc. 73,755 2,202 * Ignyta Inc. 347,081 2,183 *,^ NantKwest Inc. 279,936 2,178 *,^ Athersys Inc. 1,007,516 2,146 * Cutera Inc. 179,793 2,143 * Quorum Health Corp. 338,596 2,123 * MyoKardia Inc. 129,065 2,109 * AxoGen Inc. 232,297 2,098 *,^ Corbus Pharmaceuticals Holdings Inc. 308,522 2,095 * Addus HomeCare Corp. 79,671 2,084 * Stemline Therapeutics Inc. 192,341 2,083 *,^ Ocular Therapeutix Inc. 300,906 2,067 * Dimension Therapeutics Inc. 257,405 2,057 * American Renal Associates Holdings Inc. 112,464 2,055 * Durect Corp. 1,476,115 2,052 * Castlight Health Inc. Class B 488,196 2,031 * PharmAthene Inc. 699,824 2,030 *,^ Reata Pharmaceuticals Inc. Class A 75,525 1,991 * Paratek Pharmaceuticals Inc. 151,213 1,967 Simulations Plus Inc. 220,216 1,942 * Cascadian Therapeutics Inc. 1,180,281 1,936 * Medgenics Inc. 346,417 1,930 * Syndax Pharmaceuticals Inc. 126,264 1,914 *,^ AAC Holdings Inc. 110,063 1,914 * FONAR Corp. 91,223 1,874 * Cara Therapeutics Inc. 218,787 1,827 Digirad Corp. 357,829 1,825 * Proteostasis Therapeutics Inc. 116,642 1,818 Utah Medical Products Inc. 30,237 1,808 * Concert Pharmaceuticals Inc. 178,709 1,807 * IRIDEX Corp. 123,557 1,790 * Tandem Diabetes Care Inc. 233,248 1,787 * Tetraphase Pharmaceuticals Inc. 453,967 1,739 * Senseonics Holdings Inc. 433,687 1,691 * Inotek Pharmaceuticals Corp. 177,875 1,686 Psychemedics Corp. 84,492 1,676 * Pfenex Inc. 185,393 1,659 *,^ Navidea Biopharmaceuticals Inc. 1,809,410 1,657 *,^ Vital Therapies Inc. 265,899 1,627 * Entellus Medical Inc. 72,752 1,614 * Lantheus Holdings Inc. 192,132 1,591 *,^ BioDelivery Sciences International Inc. 581,477 1,570 * Endocyte Inc. 508,010 1,570 * ChemoCentryx Inc. 252,816 1,527 *,^ TransEnterix Inc. 894,122 1,511 *,^ Synthetic Biologics Inc. 874,866 1,505 *,^ AcelRx Pharmaceuticals Inc. 380,996 1,482 *,^ Trovagene Inc. 321,444 1,443 * Harvard Bioscience Inc. 528,292 1,437 * Derma Sciences Inc. 305,334 1,426 *,^ T2 Biosystems Inc. 192,577 1,394 * VIVUS Inc. 1,215,043 1,385 *,^ Anavex Life Sciences Corp. 374,077 1,358 National Research Corp. Class A 83,170 1,355 * Anthera Pharmaceuticals Inc. 429,813 1,354 * Veracyte Inc. 176,671 1,344 ^ Osiris Therapeutics Inc. 266,329 1,321 *,^ Intellia Therapeutics Inc. 77,258 1,315 * Flex Pharma Inc. 109,999 1,296 * Applied Genetic Technologies Corp. 130,145 1,273 *,^ CytoSorbents Corp. 197,294 1,263 * SeaSpine Holdings Corp. 122,894 1,242 * Mirati Therapeutics Inc. 187,720 1,241 *,^ Genocea Biosciences Inc. 241,246 1,235 *,^ Fortress Biotech Inc. 401,280 1,192 *,^ Titan Pharmaceuticals Inc. 200,092 1,177 * Regulus Therapeutics Inc. 353,504 1,167 * Bio-Path Holdings Inc. 826,995 1,158 *,^ Sientra Inc. 122,323 1,100 *,^ CorMedix Inc. 434,128 1,094 * Cellular Biomedicine Group Inc. 75,018 1,088 * ChromaDex Corp. 351,731 1,048 * Aegerion Pharmaceuticals Inc. 350,486 1,041 * Peregrine Pharmaceuticals Inc. 2,391,715 1,028 *,^ Egalet Corp. 132,189 1,006 * ContraFect Corp. 405,500 1,006 * Dicerna Pharmaceuticals Inc. 169,433 996 * Bovie Medical Corp. 187,593 977 * Five Star Quality Care Inc. 505,067 965 *,^ Ohr Pharmaceutical Inc. 339,890 962 * pSivida Corp. 316,239 952 *,^ iRadimed Corp. 54,594 928 * Infinity Pharmaceuticals Inc. 568,145 886 * Catalyst Pharmaceuticals Inc. 807,654 880 *,^ Lipocine Inc. 196,464 876 *,^ Biolase Inc. 495,670 867 *,^ Galena Biopharma Inc. 2,443,262 856 * CTI BioPharma Corp. 2,280,223 854 * Adverum Biotechnologies Inc. 206,903 850 * Argos Therapeutics Inc. 169,384 842 *,^ Asterias Biotherapeutics Inc. 197,377 837 * EndoChoice Holdings Inc. 104,785 836 * Zafgen Inc. 248,421 822 * Assembly Biosciences Inc. 113,542 819 * Juniper Pharmaceuticals Inc. 145,413 807 * Corvus Pharmaceuticals Inc. 48,669 801 * Alliance HealthCare Services Inc. 115,180 790 * Icad Inc. 151,494 788 * Vericel Corp. 277,948 778 * Genesis Healthcare Inc. 289,345 773 * NanoViricides Inc. 457,015 772 *,^ Abeona Therapeutics Inc. 127,182 763 * Alimera Sciences Inc. 507,174 756 * Avinger Inc. 157,210 750 * Fate Therapeutics Inc. 239,987 749 * MEI Pharma Inc. 425,361 749 * Achaogen Inc. 155,667 746 * Nivalis Therapeutics Inc. 91,294 742 * Corium International Inc. 128,873 724 * Immune Design Corp. 93,831 711 * Kindred Biosciences Inc. 141,016 701 * GlycoMimetics Inc. 96,324 689 * Nuvectra Corp. 98,509 682 * Dipexium Pharmaceuticals Inc. 46,794 679 *,^ Zynerba Pharmaceuticals Inc. 51,381 671 * Pain Therapeutics Inc. 665,208 665 *,^ Corindus Vascular Robotics Inc. 584,889 649 *,^ IsoRay Inc. 899,206 648 * Calithera Biosciences Inc. 197,336 641 * Sunesis Pharmaceuticals Inc. 145,279 635 * Repros Therapeutics Inc. 298,827 625 * AVEO Pharmaceuticals Inc. 701,433 624 *,^ Actinium Pharmaceuticals Inc. 451,882 610 * Alphatec Holdings Inc. 64,263 604 * Agile Therapeutics Inc. 85,833 599 *,^ Second Sight Medical Products Inc. 169,893 598 * vTv Therapeutics Inc. Class A 82,903 596 * XOMA Corp. 1,266,767 581 * Palatin Technologies Inc. 915,420 576 *,^ CytRx Corp. 978,732 576 *,^ Adamis Pharmaceuticals Corp. 162,726 558 * Selecta Biosciences Inc. 38,298 546 * Neos Therapeutics Inc. 81,947 539 * Sharps Compliance Corp. 123,176 533 * SCYNEXIS Inc. 137,332 531 * Threshold Pharmaceuticals Inc. 775,237 525 * ArQule Inc. 291,477 522 * Verastem Inc. 388,266 516 *,^ BrainStorm Cell Therapeutics Inc. 214,458 513 * Aviragen Therapeutics Inc. 254,062 488 * Madrigal Pharmaceuticals Inc. 38,091 483 * Pernix Therapeutics Holdings Inc. 749,846 466 *,^ Orexigen Therapeutics Inc. 139,857 464 * Kura Oncology Inc. 73,916 462 * Aptevo Therapeutics Inc. 176,952 453 * Cymabay Therapeutics Inc. 230,186 447 *,^ Ampio Pharmaceuticals Inc. 592,584 439 * iBio Inc. 778,558 436 * Conatus Pharmaceuticals Inc. 211,673 423 * Ocera Therapeutics Inc. 158,635 420 * Cumberland Pharmaceuticals Inc. 83,070 416 * Recro Pharma Inc. 46,881 414 * Rexahn Pharmaceuticals Inc. 1,954,425 410 * Cogentix Medical Inc. 223,836 407 *,^ Neuralstem Inc. 1,246,536 399 * Chembio Diagnostics Inc. 53,700 396 * Celsion Corp. 317,144 387 * Tenax Therapeutics Inc. 158,300 364 * CEL-SCI Corp. 1,184,120 361 * Cytori Therapeutics Inc. 176,562 358 * Cidara Therapeutics Inc. 30,336 347 *,^ Unilife Corp. 165,137 347 * Voyager Therapeutics Inc. 28,549 343 *,^ ContraVir Pharmaceuticals Inc. 308,743 330 AdCare Health Systems Inc. 154,765 325 * Biodel Inc. 749,550 324 * Catabasis Pharmaceuticals Inc. 50,934 314 * KemPharm Inc. 67,906 305 *,^ Eleven Biotherapeutics Inc. 108,856 305 *,^ Galectin Therapeutics Inc. 265,986 301 * Tracon Pharmaceuticals Inc. 44,275 299 *,^ Northwest Biotherapeutics Inc. 546,665 298 * GTx Inc. 378,419 296 *,^ Eiger BioPharmaceuticals Inc. 22,126 296 * Hemispherx Biopharma Inc. 234,096 293 *,^ Chiasma Inc. 99,376 292 * Vical Inc. 94,922 289 * aTyr Pharma Inc. 89,858 286 *,^ Mast Therapeutics Inc. 2,417,160 266 * Retractable Technologies Inc. 101,655 265 * Electromed Inc. 55,364 252 *,^ Cancer Genetics Inc. 141,000 247 *,^ Fibrocell Science Inc. 338,203 244 * Opexa Therapeutics Inc. 73,704 238 *,^ Heat Biologics Inc. 174,928 238 * TearLab Corp. Class A 360,953 235 * Caladrius Biosciences Inc. 50,412 233 * Marinus Pharmaceuticals Inc. 120,873 220 * Mateon Therapeutics Inc. 348,782 216 *,^ Sunshine Heart Inc. 376,718 215 *,^ Amedica Corp. 230,564 214 * MGC Diagnostics Corp. 30,659 212 * Cyclacel Pharmaceuticals Inc. 35,218 211 * Apricus Biosciences Inc. 602,124 204 *,^ Evoke Pharma Inc. 89,013 201 * Tactile Systems Technology Inc. 10,638 199 * Tonix Pharmaceuticals Holding Corp. 282,610 197 *,^ Windtree Therapeutics Inc. 74,388 191 * ImmunoCellular Therapeutics Ltd. 1,617,317 191 *,^ Oculus Innovative Sciences Inc. 43,512 188 * Proteon Therapeutics Inc. 19,317 180 *,^ Skyline Medical Inc. 1,062,533 175 *,^ Cerulean Pharma Inc. 168,296 172 * Connecture Inc. 89,352 168 * VolitionRX Ltd. 31,527 167 *,^ Immune Pharmaceuticals Inc. 595,915 167 * OncoGenex Pharmaceuticals Inc. 327,390 166 *,^ StemCells Inc. 120,425 164 * Ekso Bionics Holdings Inc. 33,386 157 *,^ Aethlon Medical Inc. 30,551 152 * Biostage Inc. 141,248 151 * CAS Medical Systems Inc. 86,382 148 * Misonix Inc. 27,669 147 * Oncocyte Corp. 29,009 146 * Acura Pharmaceuticals Inc. 89,117 143 * ProPhase Labs Inc. 72,896 141 * Venaxis Inc. 46,580 141 * Dextera Surgical Inc. 73,902 140 * Imprimis Pharmaceuticals Inc. 36,209 138 * CASI Pharmaceuticals Inc. 119,606 133 * Tokai Pharmaceuticals Inc. 81,496 125 * Aldeyra Therapeutics Inc. 15,295 120 * ADMA Biologics Inc. 16,178 117 *,^ Cellectar Biosciences Inc. 41,103 111 * Bioanalytical Systems Inc. 91,696 105 * NovaBay Pharmaceuticals Inc. 25,141 104 *,^ Cesca Therapeutics Inc. 26,283 103 *,^ OpGen Inc. 62,045 102 * RXi Pharmaceuticals Corp. 52,573 96 * Provectus Biopharmaceuticals Inc. Class A 949,829 94 * OncoSec Medical Inc. 54,445 93 * Biocept Inc. 54,333 86 * Catalyst Biosciences Inc. 71,358 86 * ARCA biopharma Inc. 28,967 84 * ERBA Diagnostics Inc. 164,869 82 * BioLife Solutions Inc. 44,612 82 * SunLink Health Systems Inc. 67,827 81 *,^ Neothetics Inc. 70,877 79 * Audentes Therapeutics Inc. 4,455 79 * Cleveland BioLabs Inc. 45,001 78 * Axsome Therapeutics Inc. 9,684 76 * Clearside Biomedical Inc. 4,391 76 * Presbia plc 15,400 72 * InfuSystem Holdings Inc. 26,041 72 Hooper Holmes Inc. 57,400 71 Daxor Corp. 8,705 69 *,^ Wright Medical Group Inc. CVR Exp. 12/31/2049 52,493 68 *,^ WaferGen Bio-systems Inc. 78,995 67 * Alliqua BioMedical Inc. 84,563 66 * Vermillion Inc. 49,637 65 *,^ Rennova Health Inc. 337,923 64 *,^ EyeGate Pharmaceuticals Inc. 36,973 64 * Novan Inc. 3,153 64 *,^ Capnia Inc. 60,966 59 * Viking Therapeutics Inc. 39,596 56 *,^ Onconova Therapeutics Inc. 21,057 56 * Gemphire Therapeutics Inc. 4,756 52 * Viveve Medical Inc. 7,146 52 * GenVec Inc. 111,394 51 * PhotoMedex Inc. 37,935 49 * Signal Genetics Inc. 97,775 48 * Carbylan Therapeutics Inc. 102,790 47 * USMD Holdings Inc. 2,014 46 *,^ AmpliPhi Biosciences Corp. 30,206 45 * Aeglea BioTherapeutics Inc. 6,553 42 National Research Corp. Class B 1,200 41 * NeuroMetrix Inc. 26,521 41 * Streamline Health Solutions Inc. 21,760 40 * Escalon Medical Corp. 59,011 40 *,^ Lpath Inc. Class A 11,676 38 * Atossa Genetics Inc. 18,052 38 Kewaunee Scientific Corp. 1,605 38 *,^ Oragenics Inc. 82,900 38 * Jaguar Animal Health Inc. 27,262 35 * CareDx Inc. 8,500 30 * Strata Skin Sciences Inc. 54,307 28 *,^ Delcath Systems Inc. 11,138 28 * Syros Pharmaceuticals Inc. 1,927 27 * Champions Oncology Inc. 15,840 27 * Akers Biosciences Inc. 7,910 26 *,^ Roka Bioscience Inc. 36,672 26 * VistaGen Therapeutics Inc. 5,972 25 *,^ TetraLogic Pharmaceuticals Corp. 149,949 24 * ViewRay Inc. 5,208 24 * Pro-Dex Inc. 4,785 21 * HTG Molecular Diagnostics Inc. 7,700 18 * InspireMD Inc. 217,006 17 * Interpace Diagnostics Group Inc. 99,850 16 *,^ Pulmatrix Inc. 9,446 16 *,^ ASTERIAS BIOTHERAPEUTICS INC WARRANTS EXP 9/30/16 28,992 15 * Transgenomic Inc. 51,199 14 * Pulse Biosciences Inc. 2,206 14 Span-America Medical Systems Inc. 705 13 * Medovex Corp. 9,195 13 * Ligand Pharmaceuticals Inc. Rights 395,811 12 * Moleculin Biotech Inc. 1,901 11 * Mirna Therapeutics Inc. 5,500 11 Ligand Pharmaceuticals Inc. Rights 395,811 11 * Capricor Therapeutics Inc. 3,104 10 * Allied Healthcare Products Inc. 11,721 10 *,^ Oncobiologics Inc. 2,267 10 Diversicare Healthcare Services Inc. 953 9 * Ritter Pharmaceuticals Inc. 5,099 9 Ligand Pharmaceuticals Inc. Rights 395,811 8 * Cerecor Inc. 1,900 8 * Galmed Pharmaceuticals Ltd. 1,674 7 * Xtant Medical Holdings Inc. 5,700 6 * Aradigm Corp. 891 6 *,^ Great Basin Scientific Inc. 2,307 5 * Arrhythmia Research Technology Inc. 1,175 5 * Ligand Pharmaceuticals Inc. Rights 395,811 2 * BioPharmX Corp. 2,303 1 * Histogenics Corp. 400 1 * American Shared Hospital Services 276 1 * Zosano Pharma Corp. 747 1 Cooper Cos. Inc. 3 1 Industrials (12.7%) * IHS Markit Ltd. 3,776,560 141,810 Wabtec Corp. 1,020,605 83,332 AO Smith Corp. 834,534 82,444 Huntington Ingalls Industries Inc. 530,412 81,376 * Middleby Corp. 655,450 81,027 IDEX Corp. 852,684 79,786 * Sensata Technologies Holding NV 1,948,590 75,566 Carlisle Cos. Inc. 726,854 74,553 * HD Supply Holdings Inc. 2,275,281 72,763 Macquarie Infrastructure Corp. 850,456 70,792 Owens Corning 1,297,153 69,255 Lennox International Inc. 440,058 69,102 * WABCO Holdings Inc. 592,883 67,310 KAR Auction Services Inc. 1,557,243 67,211 * Spirit AeroSystems Holdings Inc. Class A 1,455,493 64,828 * JetBlue Airways Corp. 3,668,934 63,252 Hubbell Inc. Class B 582,485 62,757 Nordson Corp. 600,609 59,839 B/E Aerospace Inc. 1,142,713 59,033 * Copart Inc. 1,100,552 58,946 Toro Co. 1,228,986 57,566 Donaldson Co. Inc. 1,497,766 55,912 ManpowerGroup Inc. 771,798 55,770 Allison Transmission Holdings Inc. 1,874,422 53,758 * Old Dominion Freight Line Inc. 782,140 53,663 * AECOM 1,720,823 51,160 Orbital ATK Inc. 661,699 50,441 Oshkosh Corp. 835,011 46,761 Curtiss-Wright Corp. 512,156 46,663 Graco Inc. 629,048 46,550 Hexcel Corp. 1,043,510 46,227 BWX Technologies Inc. 1,176,082 45,126 * Genesee & Wyoming Inc. Class A 651,484 44,920 Lincoln Electric Holdings Inc. 714,876 44,766 * Teledyne Technologies Inc. 401,671 43,352 Trinity Industries Inc. 1,738,648 42,041 Watsco Inc. 289,418 40,779 EMCOR Group Inc. 678,727 40,466 Woodward Inc. 633,844 39,603 * Kirby Corp. 617,712 38,397 AGCO Corp. 761,213 37,543 ^ MSC Industrial Direct Co. Inc. Class A 507,503 37,256 Deluxe Corp. 555,220 37,100 * Avis Budget Group Inc. 1,079,705 36,937 ITT Inc. 1,030,333 36,927 RR Donnelley & Sons Co. 2,318,812 36,452 CLARCOR Inc. 558,736 36,318 Valmont Industries Inc. 261,210 35,151 * Colfax Corp. 1,107,418 34,806 Crane Co. 546,780 34,453 * TransUnion 992,030 34,225 * Hertz Global Holdings Inc. 845,041 33,937 * Spirit Airlines Inc. 789,019 33,557 EnerSys 484,156 33,499 * XPO Logistics Inc. 911,328 33,418 Landstar System Inc. 487,762 33,207 Rollins Inc. 1,131,759 33,138 Chicago Bridge & Iron Co. NV 1,180,501 33,089 Healthcare Services Group Inc. 816,022 32,298 Air Lease Corp. Class A 1,090,861 31,177 Terex Corp. 1,221,975 31,050 Joy Global Inc. 1,119,136 31,045 Regal Beloit Corp. 513,819 30,567 * Dycom Industries Inc. 359,631 29,411 * WESCO International Inc. 477,351 29,352 * Hawaiian Holdings Inc. 603,651 29,337 * Clean Harbors Inc. 604,907 29,023 * Beacon Roofing Supply Inc. 684,295 28,788 Timken Co. 784,535 27,569 * USG Corp. 1,049,258 27,123 * Generac Holdings Inc. 740,382 26,876 * NOW Inc. 1,234,934 26,465 Kennametal Inc. 910,344 26,418 * Esterline Technologies Corp. 340,613 25,900 * Manitowoc Foodservice Inc. 1,578,023 25,596 * WageWorks Inc. 413,012 25,157 * Rexnord Corp. 1,168,970 25,028 ABM Industries Inc. 629,730 25,000 KBR Inc. 1,644,002 24,874 HEICO Corp. Class A 407,720 24,671 John Bean Technologies Corp. 337,740 23,828 Tetra Tech Inc. 667,974 23,693 Covanta Holding Corp. 1,527,382 23,506 UniFirst Corp. 176,852 23,320 Mueller Water Products Inc. Class A 1,854,201 23,270 Universal Forest Products Inc. 234,841 23,129 * Armstrong World Industries Inc. 555,556 22,956 Barnes Group Inc. 564,676 22,898 * MasTec Inc. 758,065 22,545 Granite Construction Inc. 452,878 22,526 Matthews International Corp. Class A 364,853 22,168 Hillenbrand Inc. 690,177 21,837 * Moog Inc. Class A 362,823 21,602 G&K Services Inc. Class A 225,365 21,520 * FTI Consulting Inc. 477,887 21,295 * KLX Inc. 603,753 21,252 * Masonite International Corp. 341,362 21,222 Mueller Industries Inc. 653,646 21,191 Simpson Manufacturing Co. Inc. 480,270 21,108 Applied Industrial Technologies Inc. 449,880 21,027 * Swift Transportation Co. 974,359 20,919 Knight Transportation Inc. 714,302 20,493 HNI Corp. 513,959 20,456 CEB Inc. 373,302 20,334 * Advisory Board Co. 453,132 20,273 * RBC Bearings Inc. 265,062 20,272 AMERCO 62,514 20,269 Allegiant Travel Co. Class A 151,834 20,053 * Trex Co. Inc. 340,537 19,996 * On Assignment Inc. 549,809 19,953 Matson Inc. 499,995 19,940 MSA Safety Inc. 342,555 19,882 AZZ Inc. 301,449 19,676 * DigitalGlobe Inc. 710,326 19,534 Watts Water Technologies Inc. Class A 301,253 19,533 GATX Corp. 438,430 19,532 Herman Miller Inc. 681,950 19,504 * MRC Global Inc. 1,164,734 19,137 Brady Corp. Class A 539,064 18,657 * Univar Inc. 843,735 18,436 Franklin Electric Co. Inc. 451,508 18,381 Brink's Co. 495,565 18,376 * TASER International Inc. 608,568 17,411 *,^ Navistar International Corp. 735,959 16,846 * Proto Labs Inc. 274,133 16,423 HEICO Corp. 235,149 16,272 Triumph Group Inc. 567,152 15,812 Actuant Corp. Class A 677,579 15,747 SkyWest Inc. 590,168 15,586 *,^ SolarCity Corp. 792,951 15,510 Forward Air Corp. 358,215 15,496 Mobile Mini Inc. 511,890 15,459 Exponent Inc. 300,341 15,335 * Hub Group Inc. Class A 372,777 15,194 * Huron Consulting Group Inc. 252,075 15,064 Apogee Enterprises Inc. 335,300 14,985 * SPX FLOW Inc. 480,472 14,856 Insperity Inc. 203,592 14,789 EnPro Industries Inc. 254,525 14,462 ESCO Technologies Inc. 309,555 14,370 Albany International Corp. 339,029 14,368 Steelcase Inc. Class A 1,033,872 14,360 Kaman Corp. 323,160 14,193 * Aerojet Rocketdyne Holdings Inc. 805,709 14,164 Standex International Corp. 151,436 14,064 Korn/Ferry International 654,990 13,755 AAON Inc. 472,919 13,630 Knoll Inc. 574,715 13,132 Astec Industries Inc. 218,900 13,106 * Gibraltar Industries Inc. 347,383 12,905 Comfort Systems USA Inc. 435,887 12,776 * American Woodmark Corp. 157,495 12,689 *,^ Virgin America Inc. 235,814 12,618 Interface Inc. Class A 753,745 12,580 Tennant Co. 193,591 12,545 * Atlas Air Worldwide Holdings Inc. 284,750 12,193 AAR Corp. 388,222 12,159 Cubic Corp. 259,379 12,142 Werner Enterprises Inc. 517,600 12,045 * ACCO Brands Corp. 1,244,748 11,999 Aircastle Ltd. 596,327 11,843 * Navigant Consulting Inc. 575,777 11,642 * Chart Industries Inc. 352,773 11,582 * Mercury Systems Inc. 468,619 11,514 US Ecology Inc. 256,196 11,488 * Meritor Inc. 1,023,686 11,394 * Team Inc. 345,843 11,313 West Corp. 511,429 11,292 CIRCOR International Inc. 189,015 11,258 Greenbrier Cos. Inc. 317,987 11,225 * Builders FirstSource Inc. 972,018 11,188 * TrueBlue Inc. 487,538 11,048 * Wabash National Corp. 759,505 10,815 * Lydall Inc. 205,831 10,524 * Patrick Industries Inc. 168,028 10,404 * ICF International Inc. 231,536 10,262 * TriMas Corp. 543,091 10,107 Multi-Color Corp. 152,883 10,090 Raven Industries Inc. 436,671 10,057 * Continental Building Products Inc. 476,972 10,012 * SPX Corp. 486,307 9,794 Sun Hydraulics Corp. 302,929 9,776 Advanced Drainage Systems Inc. 406,115 9,771 ^ Lindsay Corp. 131,182 9,705 Federal Signal Corp. 730,805 9,690 * Babcock & Wilcox Enterprises Inc. 584,249 9,640 * Herc Holdings Inc. 284,565 9,590 * Tutor Perini Corp. 445,049 9,555 * BMC Stock Holdings Inc. 536,415 9,511 * Rush Enterprises Inc. Class A 385,751 9,443 Primoris Services Corp. 457,820 9,431 Briggs & Stratton Corp. 501,653 9,356 Altra Industrial Motion Corp. 322,552 9,344 Harsco Corp. 926,062 9,196 * Wesco Aircraft Holdings Inc. 680,440 9,138 Heartland Express Inc. 477,960 9,024 Essendant Inc. 439,620 9,021 * Astronics Corp. 199,593 8,992 Encore Wire Corp. 243,654 8,959 * Saia Inc. 294,871 8,834 * Air Transport Services Group Inc. 613,721 8,807 Quad/Graphics Inc. 329,288 8,799 Argan Inc. 145,025 8,584 * TriNet Group Inc. 396,597 8,578 Viad Corp. 232,387 8,568 General Cable Corp. 563,531 8,442 * Aegion Corp. Class A 435,048 8,296 McGrath RentCorp 260,519 8,261 Douglas Dynamics Inc. 258,441 8,255 * Thermon Group Holdings Inc. 404,169 7,982 Manitowoc Co. Inc. 1,533,946 7,348 Alamo Group Inc. 110,442 7,277 Global Brass & Copper Holdings Inc. 248,610 7,182 Quanex Building Products Corp. 413,497 7,137 Insteel Industries Inc. 196,616 7,125 * CBIZ Inc. 618,221 6,918 Kelly Services Inc. Class A 355,325 6,829 Kadant Inc. 128,643 6,704 * Echo Global Logistics Inc. 289,381 6,673 Hyster-Yale Materials Handling Inc. 109,908 6,609 * NCI Building Systems Inc. 447,621 6,531 * RPX Corp. 602,458 6,440 Kforce Inc. 310,285 6,358 * Engility Holdings Inc. 199,597 6,287 Resources Connection Inc. 412,147 6,157 * Aerovironment Inc. 251,904 6,149 H&E Equipment Services Inc. 366,403 6,141 * Energy Recovery Inc. 382,250 6,108 * PGT Inc. 557,050 5,944 * Nexeo Solutions Inc. 711,993 5,867 Griffon Corp. 338,999 5,766 * Armstrong Flooring Inc. 302,637 5,714 National Presto Industries Inc. 64,820 5,691 NN Inc. 310,115 5,660 * SP Plus Corp. 218,686 5,592 Marten Transport Ltd. 258,035 5,419 * CSW Industrials Inc. 167,111 5,413 Kimball International Inc. Class B 413,991 5,357 Ennis Inc. 316,508 5,333 ArcBest Corp. 278,143 5,290 *,^ KEYW Holding Corp. 476,032 5,255 Titan International Inc. 515,413 5,216 Triton International Ltd. 390,962 5,157 Gorman-Rupp Co. 191,378 4,901 * GP Strategies Corp. 197,429 4,861 * MYR Group Inc. 159,578 4,803 * Veritiv Corp. 94,724 4,752 Columbus McKinnon Corp. 259,672 4,633 * InnerWorkings Inc. 489,005 4,606 * YRC Worldwide Inc. 371,223 4,573 * Mistras Group Inc. 194,161 4,557 * Casella Waste Systems Inc. Class A 436,266 4,494 Powell Industries Inc. 108,782 4,357 * DXP Enterprises Inc. 150,237 4,235 *,^ Sunrun Inc. 664,610 4,187 * Kratos Defense & Security Solutions Inc. 604,869 4,168 Barrett Business Services Inc. 83,841 4,159 American Railcar Industries Inc. 100,236 4,157 * SiteOne Landscape Supply Inc. 112,329 4,036 Heidrick & Struggles International Inc. 216,128 4,009 Acacia Research Corp. 599,721 3,910 Park-Ohio Holdings Corp. 103,158 3,760 *,^ Energous Corp. 186,383 3,655 VSE Corp. 107,216 3,644 * Ply Gem Holdings Inc. 269,852 3,605 *,^ Plug Power Inc. 2,066,788 3,534 LSI Industries Inc. 298,503 3,352 CECO Environmental Corp. 296,615 3,346 * CRA International Inc. 124,020 3,298 * Vicor Corp. 256,351 2,974 * Milacron Holdings Corp. 175,656 2,803 Celadon Group Inc. 319,003 2,788 * Franklin Covey Co. 154,632 2,754 * Roadrunner Transportation Systems Inc. 344,522 2,749 Miller Industries Inc. 119,657 2,727 Supreme Industries Inc. Class A 140,738 2,716 * NV5 Global Inc. 83,662 2,703 * Covenant Transportation Group Inc. Class A 138,466 2,677 * Ducommun Inc. 116,521 2,661 * Sparton Corp. 99,023 2,600 * Atkore International Group Inc. 135,953 2,548 * Orion Group Holdings Inc. 360,152 2,467 * Great Lakes Dredge & Dock Corp. 687,794 2,407 * Titan Machinery Inc. 227,241 2,363 Graham Corp. 119,452 2,282 FreightCar America Inc. 157,510 2,265 *,^ Cogint Inc. 421,363 2,145 * Layne Christensen Co. 245,496 2,089 * Commercial Vehicle Group Inc. 356,171 2,059 * Hill International Inc. 444,159 2,048 * Vectrus Inc. 132,596 2,019 * Hudson Technologies Inc. 302,172 2,009 * Heritage-Crystal Clean Inc. 150,895 2,004 * Sterling Construction Co. Inc. 244,636 1,893 * ARC Document Solutions Inc. 500,545 1,872 *,^ FuelCell Energy Inc. 338,314 1,834 Allied Motion Technologies Inc. 96,910 1,833 * Accuride Corp. 705,418 1,806 * TRC Cos. Inc. 204,986 1,777 *,^ ExOne Co. 115,082 1,752 Dynamic Materials Corp. 164,306 1,752 * Willis Lease Finance Corp. 73,489 1,747 Hurco Cos. Inc. 61,729 1,733 Omega Flex Inc. 44,908 1,732 * TPI Composites Inc. 80,214 1,705 * HC2 Holdings Inc. 304,137 1,658 * IES Holdings Inc. 92,923 1,653 * Northwest Pipe Co. 135,939 1,605 * GMS Inc. 69,015 1,534 LB Foster Co. Class A 127,548 1,532 * CAI International Inc. 179,301 1,483 BG Staffing Inc. 92,707 1,435 Houston Wire & Cable Co. 227,859 1,410 * Astronics Corp. Class B 29,866 1,350 * Lawson Products Inc. 74,832 1,327 * Willdan Group Inc. 74,310 1,304 * Pendrell Corp. 1,794,004 1,229 Twin Disc Inc. 101,232 1,213 * USA Truck Inc. 116,171 1,190 Hardinge Inc. 106,577 1,186 * Xerium Technologies Inc. 148,311 1,179 * Ameresco Inc. Class A 220,552 1,160 * PAM Transportation Services Inc. 57,782 1,157 Preformed Line Products Co. 27,040 1,140 CDI Corp. 199,837 1,133 Universal Logistics Holdings Inc. 83,523 1,121 * Gencor Industries Inc. 90,823 1,088 * Blue Bird Corp. 71,184 1,040 * American Superconductor Corp. 147,870 1,037 * Performant Financial Corp. 335,911 991 *,^ Aqua Metals Inc. 109,349 969 * Huttig Building Products Inc. 161,233 932 * Manitex International Inc. 152,107 838 * Arotech Corp. 280,563 828 Providence and Worcester Railroad Co. 33,195 823 * Neff Corp. Class A 85,621 813 * LMI Aerospace Inc. 113,821 808 * Rush Enterprises Inc. Class B 33,166 806 Eastern Co. 36,857 738 * Radiant Logistics Inc. 259,370 737 * CPI Aerostructures Inc. 100,619 697 * Cenveo Inc. 93,782 661 * Broadwind Energy Inc. 138,522 610 * NL Industries Inc. 155,064 609 *,^ Power Solutions International Inc. 59,216 607 *,^ Energy Focus Inc. 118,019 577 * Goldfield Corp. 208,261 562 * Taylor Devices Inc. 27,595 545 * Alpha Pro Tech Ltd. 143,790 518 * Astrotech Corp. 304,120 502 LS Starrett Co. Class A 49,944 490 * SIFCO Industries Inc. 47,767 485 * MFRI Inc. 62,526 476 * Volt Information Sciences Inc. 73,330 466 * Revolution Lighting Technologies Inc. 73,094 461 * Ultralife Corp. 108,865 446 BlueLinx Holdings Inc. 48,194 432 * Key Technology Inc. 39,089 423 Ecology and Environment Inc. 42,341 419 * Intersections Inc. 230,073 416 * Innovative Solutions & Support Inc. 128,429 408 * Capstone Turbine Corp. 288,672 395 *,^ Enphase Energy Inc. 314,580 371 *,^ Cemtrex Inc. 93,361 370 RCM Technologies Inc. 54,236 359 * Perma-Fix Environmental Services 64,750 326 * Orion Energy Systems Inc. 230,548 307 * Jewett-Cameron Trading Co. Ltd. 23,964 297 * Patriot Transportation Holding Inc. 13,987 297 *,^ EnSync Inc. 309,916 291 * Transcat Inc. 26,809 281 *,^ Odyssey Marine Exploration Inc. 78,053 272 *,^ Ocean Power Technologies Inc. 34,820 245 *,^ MagneGas Corp. 360,237 234 Hudson Global Inc. 150,031 231 Servotronics Inc. 19,902 222 * Fuel Tech Inc. 154,534 216 * Mastech Digital Inc. 25,867 210 * Marathon Patent Group Inc. 72,034 202 * AMREP Corp. 22,245 178 * ARC Group Worldwide Inc. 47,642 176 * General Finance Corp. 35,346 159 * Rand Logistics Inc. 195,018 146 * Air T Inc. 6,332 128 * Jason Industries Inc. 53,413 119 * American Electric Technologies Inc. 43,060 98 * Active Power Inc. 351,001 97 * Versar Inc. 59,676 93 * DLH Holdings Corp. 20,751 91 *,^ Genco Shipping & Trading Ltd. 17,983 82 *,^ Lightbridge Corp. 38,008 68 *,^ Spherix Inc. 49,994 64 * Ideal Power Inc. 9,203 48 EnviroStar Inc. 5,750 47 ^ GEE Group Inc. 6,780 35 *,^ Real Goods Solar Inc. Class A 7,584 29 * Continental Materials Corp. 1,122 28 * LiqTech International Inc. 32,928 27 Chicago Rivet & Machine Co. 951 27 * Staffing 360 Solutions Inc. 19,383 26 * Industrial Services of America Inc. 13,535 21 * Digital Power Corp. 26,268 20 *,^ Erickson Inc. 27,688 19 * Art's-Way Manufacturing Co. Inc. 5,943 17 Espey Manufacturing & Electronics Corp. 566 15 * Tel-Instrument Electronics Corp. 3,304 13 Acme United Corp. 409 8 CompX International Inc. 679 8 * Micronet Enertec Technologies Inc. 3,100 5 WSI Industries Inc. 805 3 * Quest Resource Holding Corp. 978 2 * CTPartners Executive Search Inc. 83,162 — Information Technology (18.0%) * LinkedIn Corp. Class A 1,358,718 259,678 * FleetCor Technologies Inc. 1,374,340 238,764 * Palo Alto Networks Inc. 1,018,765 162,320 * Twitter Inc. 6,779,184 156,260 * ServiceNow Inc. 1,874,761 148,387 Maxim Integrated Products Inc. 3,212,488 128,275 * Workday Inc. Class A 1,352,352 123,997 * Dell Technologies Inc - VMware Inc 2,536,888 121,263 * Synopsys Inc. 1,735,908 103,026 * Vantiv Inc. Class A 1,777,116 99,998 CDK Global Inc. 1,704,117 97,748 * ANSYS Inc. 987,976 91,496 Broadridge Financial Solutions Inc. 1,342,930 91,037 * Splunk Inc. 1,511,010 88,666 CDW Corp. 1,864,683 85,272 * Cadence Design Systems Inc. 3,301,319 84,283 Computer Sciences Corp. 1,597,431 83,402 * Gartner Inc. 938,273 82,990 * Trimble Navigation Ltd. 2,823,249 80,632 * CoStar Group Inc. 369,948 80,105 Jack Henry & Associates Inc. 909,572 77,814 Leidos Holdings Inc. 1,609,889 69,676 Marvell Technology Group Ltd. 5,044,510 66,941 * Ultimate Software Group Inc. 327,347 66,906 *,^ VMware Inc. Class A 902,568 66,203 Sabre Corp. 2,325,932 65,545 * Tyler Technologies Inc. 382,294 65,460 * Arrow Electronics Inc. 1,020,556 65,285 Ingram Micro Inc. 1,733,317 61,810 * Fortinet Inc. 1,667,717 61,589 * Keysight Technologies Inc. 1,931,348 61,204 * ARRIS International plc 2,154,120 61,026 SS&C Technologies Holdings Inc. 1,886,408 60,648 Avnet Inc. 1,433,651 58,866 * PTC Inc. 1,317,561 58,381 * CommScope Holding Co. Inc. 1,925,433 57,975 * Advanced Micro Devices Inc. 8,344,361 57,660 * ON Semiconductor Corp. 4,671,356 57,551 * Microsemi Corp. 1,273,819 53,475 IAC/InterActiveCorp 839,761 52,460 Cognex Corp. 966,433 51,086 * Guidewire Software Inc. 835,355 50,105 Teradyne Inc. 2,251,336 48,584 * Euronet Worldwide Inc. 587,880 48,106 * WEX Inc. 441,945 47,770 * NetSuite Inc. 430,040 47,601 Jabil Circuit Inc. 2,155,994 47,044 * Manhattan Associates Inc. 812,707 46,828 Booz Allen Hamilton Holding Corp. Class A 1,442,974 45,612 * NCR Corp. 1,372,568 44,183 Cypress Semiconductor Corp. 3,623,123 44,057 * Take-Two Interactive Software Inc. 969,964 43,726 Fair Isaac Corp. 348,794 43,456 * Cavium Inc. 743,293 43,260 * Aspen Technology Inc. 921,196 43,103 DST Systems Inc. 360,677 42,531 Brocade Communications Systems Inc. 4,546,749 41,966 * Zebra Technologies Corp. 602,193 41,919 * GrubHub Inc. 962,972 41,398 MAXIMUS Inc. 725,165 41,015 * Nuance Communications Inc. 2,810,636 40,754 *,^ Zillow Group Inc. 1,155,417 40,035 * Ellie Mae Inc. 378,457 39,852 *,^ Arista Networks Inc. 459,739 39,115 * ViaSat Inc. 520,120 38,827 * CoreLogic Inc. 987,603 38,734 * Rackspace Hosting Inc. 1,210,110 38,348 * Genpact Ltd. 1,594,413 38,186 SYNNEX Corp. 334,163 38,131 * Cirrus Logic Inc. 716,888 38,103 * Pandora Media Inc. 2,596,700 37,211 * Finisar Corp. 1,246,901 37,158 Blackbaud Inc. 548,418 36,382 * Proofpoint Inc. 478,135 35,788 j2 Global Inc. 533,635 35,545 * Integrated Device Technology Inc. 1,536,683 35,497 * Tableau Software Inc. Class A 634,204 35,052 * EPAM Systems Inc. 505,614 35,044 Science Applications International Corp. 503,091 34,899 * IPG Photonics Corp. 420,894 34,661 * Ciena Corp. 1,559,213 33,991 * Tech Data Corp. 400,526 33,929 Intersil Corp. Class A 1,542,894 33,836 Dolby Laboratories Inc. Class A 622,291 33,784 Convergys Corp. 1,106,699 33,666 National Instruments Corp. 1,181,556 33,556 Monolithic Power Systems Inc. 415,104 33,416 Belden Inc. 484,060 33,395 Littelfuse Inc. 258,291 33,270 Mentor Graphics Corp. 1,200,319 31,736 InterDigital Inc. 394,970 31,282 * Coherent Inc. 277,245 30,647 MKS Instruments Inc. 613,230 30,496 * NetScout Systems Inc. 1,035,021 30,274 * Cree Inc. 1,157,783 29,778 Lexmark International Inc. Class A 738,612 29,515 * Entegris Inc. 1,633,040 28,448 * CACI International Inc. Class A 278,512 28,102 * Yelp Inc. Class A 671,001 27,981 * Universal Display Corp. 503,826 27,967 * Verint Systems Inc. 725,186 27,289 * TiVo Corp. 1,390,184 27,081 * First Data Corp. Class A 2,053,897 27,029 * Silicon Laboratories Inc. 457,721 26,914 * Electronics For Imaging Inc. 538,305 26,334 * Cornerstone OnDemand Inc. 568,831 26,138 LogMeIn Inc. 288,176 26,048 * ACI Worldwide Inc. 1,342,123 26,010 * Lumentum Holdings Inc. 616,326 25,744 * FireEye Inc. 1,741,085 25,646 * CommVault Systems Inc. 480,756 25,543 * Zynga Inc. Class A 8,667,613 25,223 * Zendesk Inc. 819,141 25,156 * Sanmina Corp. 841,089 23,946 * Acxiom Corp. 895,792 23,873 * EchoStar Corp. Class A 538,002 23,581 * Cardtronics plc Class A 519,806 23,183 * Synaptics Inc. 393,905 23,075 *,^ Fitbit Inc. Class A 1,536,708 22,805 * Paycom Software Inc. 453,447 22,731 * NETGEAR Inc. 375,454 22,711 * WebMD Health Corp. 445,252 22,129 *,^ 3D Systems Corp. 1,223,749 21,966 * Advanced Energy Industries Inc. 459,978 21,766 Diebold Inc. 870,387 21,577 Vishay Intertechnology Inc. 1,530,279 21,562 Travelport Worldwide Ltd. 1,407,314 21,152 Tessera Technologies Inc. 547,335 21,040 * Semtech Corp. 757,150 20,996 * Anixter International Inc. 324,867 20,954 * Itron Inc. 374,022 20,855 Power Integrations Inc. 330,876 20,855 Plantronics Inc. 387,454 20,132 * HubSpot Inc. 346,258 19,951 * VeriFone Systems Inc. 1,260,343 19,838 * Viavi Solutions Inc. 2,657,206 19,637 * Synchronoss Technologies Inc. 472,724 19,467 * Blackhawk Network Holdings Inc. 644,634 19,449 *,^ Zillow Group Inc. Class A 557,731 19,214 * ExlService Holdings Inc. 384,616 19,169 * Gigamon Inc. 338,149 18,531 * GoDaddy Inc. Class A 534,495 18,456 * Plexus Corp. 386,910 18,100 * Fabrinet 405,057 18,061 * Inphi Corp. 414,461 18,033 * MicroStrategy Inc. Class A 107,429 17,988 * Envestnet Inc. 484,337 17,654 * 2U Inc. 459,367 17,589 * Imperva Inc. 324,802 17,445 *,^ Stamps.com Inc. 181,590 17,162 NIC Inc. 716,981 16,849 * NeuStar Inc. Class A 625,932 16,644 * Infoblox Inc. 619,988 16,349 * RingCentral Inc. Class A 680,903 16,110 * 8x8 Inc. 1,036,149 15,988 * Rambus Inc. 1,272,486 15,906 * RealPage Inc. 617,217 15,862 CSG Systems International Inc. 378,963 15,663 * comScore Inc. 508,649 15,595 * BroadSoft Inc. 333,788 15,538 * Ubiquiti Networks Inc. 287,470 15,380 Methode Electronics Inc. 434,999 15,212 Cabot Microelectronics Corp. 284,282 15,041 * II-VI Inc. 615,412 14,973 * Infinera Corp. 1,626,434 14,687 *,^ Knowles Corp. 1,040,189 14,615 * Progress Software Corp. 533,859 14,521 * Benchmark Electronics Inc. 579,406 14,456 * SPS Commerce Inc. 196,837 14,450 ^ Ebix Inc. 245,558 13,960 *,^ Shutterstock Inc. 218,212 13,900 * Amkor Technology Inc. 1,396,175 13,571 * OSI Systems Inc. 205,743 13,451 * Syntel Inc. 315,475 13,222 * Sykes Enterprises Inc. 458,861 12,908 * Insight Enterprises Inc. 393,283 12,801 Pegasystems Inc. 433,990 12,798 * Rogers Corp. 208,586 12,740 EVERTEC Inc. 754,165 12,655 * Callidus Software Inc. 689,341 12,649 * Interactive Intelligence Group Inc. 204,838 12,319 * MaxLinear Inc. 606,518 12,294 * Qualys Inc. 321,724 12,287 * New Relic Inc. 317,021 12,148 * Paylocity Holding Corp. 270,671 12,034 * Oclaro Inc. 1,404,596 12,009 * MACOM Technology Solutions Holdings Inc. 276,779 11,719 Badger Meter Inc. 341,026 11,428 ADTRAN Inc. 592,767 11,346 Brooks Automation Inc. 818,930 11,146 * ScanSource Inc. 304,598 11,118 ManTech International Corp. 293,411 11,059 * Cray Inc. 467,870 11,014 * Rofin-Sinar Technologies Inc. 339,369 10,921 * Kulicke & Soffa Industries Inc. 842,243 10,890 * Black Knight Financial Services Inc. Class A 265,655 10,865 *,^ Pure Storage Inc. Class A 795,199 10,775 Monotype Imaging Holdings Inc. 475,499 10,513 * Bottomline Technologies de Inc. 440,620 10,271 * Web.com Group Inc. 589,534 10,181 * inContact Inc. 713,009 9,968 * Super Micro Computer Inc. 426,174 9,960 * Quotient Technology Inc. 735,060 9,784 * Diodes Inc. 455,461 9,720 * TTM Technologies Inc. 810,557 9,281 DTS Inc. 215,500 9,167 * Veeco Instruments Inc. 465,663 9,141 * Ixia 723,556 9,044 * Lattice Semiconductor Corp. 1,355,800 8,799 * Cvent Inc. 276,815 8,778 * FormFactor Inc. 802,353 8,706 MTS Systems Corp. 188,452 8,674 * CEVA Inc. 245,579 8,612 *,^ Twilio Inc. 132,928 8,555 *,^ Match Group Inc. 480,220 8,543 * Perficient Inc. 421,800 8,499 * Q2 Holdings Inc. 295,952 8,482 * Barracuda Networks Inc. 318,537 8,116 * Photronics Inc. 782,869 8,071 * Box Inc. 509,844 8,035 * Virtusa Corp. 321,869 7,944 CTS Corp. 420,245 7,817 AVX Corp. 566,087 7,806 EarthLink Holdings Corp. 1,211,671 7,512 *,^ Gogo Inc. 679,689 7,504 * InvenSense Inc. 997,437 7,401 * CommerceHub Inc. 454,925 7,238 * Rudolph Technologies Inc. 387,919 6,882 * GTT Communications Inc. 292,106 6,873 * FARO Technologies Inc. 190,698 6,856 * PROS Holdings Inc. 300,953 6,805 * Eastman Kodak Co. 448,904 6,734 * Applied Micro Circuits Corp. 967,693 6,725 * Five9 Inc. 423,016 6,633 * Nanometrics Inc. 295,648 6,605 * ePlus Inc. 69,574 6,568 * Novanta Inc. 373,686 6,483 * TrueCar Inc. 685,720 6,473 * Endurance International Group Holdings Inc. 737,109 6,450 * ShoreTel Inc. 801,205 6,410 Cass Information Systems Inc. 111,197 6,299 * VASCO Data Security International Inc. 355,669 6,263 * Silver Spring Networks Inc. 439,116 6,227 * Benefitfocus Inc. 155,660 6,214 * XO Group Inc. 321,388 6,212 Epiq Systems Inc. 374,839 6,181 TeleTech Holdings Inc. 212,496 6,160 * Actua Corp. 475,367 6,156 *,^ SunPower Corp. Class A 674,053 6,013 * CalAmp Corp. 418,410 5,837 * Unisys Corp. 596,892 5,814 * SunEdison Semiconductor Ltd. 504,281 5,744 * Nimble Storage Inc. 646,620 5,710 *,^ SolarEdge Technologies Inc. 328,362 5,658 * PDF Solutions Inc. 311,272 5,656 * NeoPhotonics Corp. 344,697 5,632 * Varonis Systems Inc. 182,796 5,502 * Harmonic Inc. 917,144 5,439 * Extreme Networks Inc. 1,208,325 5,425 * Blucora Inc. 482,956 5,409 * Ultratech Inc. 232,476 5,366 *,^ Acacia Communications Inc. 51,937 5,364 * LivePerson Inc. 611,131 5,140 * Bankrate Inc. 605,241 5,132 * A10 Networks Inc. 471,822 5,044 * Bazaarvoice Inc. 837,412 4,949 * Intralinks Holdings Inc. 480,702 4,836 * Brightcove Inc. 365,336 4,768 Hackett Group Inc. 287,314 4,746 *,^ Digimarc Corp. 122,070 4,681 Park Electrochemical Corp. 268,114 4,657 * Sonus Networks Inc. 587,983 4,574 Forrester Research Inc. 116,350 4,526 * Alpha & Omega Semiconductor Ltd. 208,188 4,522 * DHI Group Inc. 569,910 4,497 Daktronics Inc. 468,229 4,467 IXYS Corp. 360,454 4,343 Mesa Laboratories Inc. 37,593 4,299 * Axcelis Technologies Inc. 321,232 4,266 *,^ Alarm.com Holdings Inc. 144,379 4,167 * RetailMeNot Inc. 418,133 4,135 * DSP Group Inc. 334,789 4,021 *,^ Workiva Inc. 220,771 4,003 * Xcerra Corp. 656,926 3,981 * Monster Worldwide Inc. 1,090,710 3,937 *,^ Applied Optoelectronics Inc. 176,264 3,915 * Kimball Electronics Inc. 281,107 3,896 * ServiceSource International Inc. 792,118 3,866 * Calix Inc. 523,708 3,849 * Exar Corp. 412,101 3,837 * Hortonworks Inc. 455,742 3,805 * ChannelAdvisor Corp. 294,236 3,804 * Apigee Corp. 217,001 3,776 * Angie's List Inc. 373,979 3,706 Cohu Inc. 308,393 3,621 * Rubicon Project Inc. 434,263 3,596 * Digi International Inc. 314,093 3,581 PC Connection Inc. 134,400 3,551 * Liquidity Services Inc. 308,896 3,472 * Carbonite Inc. 225,586 3,465 Comtech Telecommunications Corp. 266,853 3,418 * Silicon Graphics International Corp. 439,196 3,382 American Software Inc. 303,890 3,373 * Lionbridge Technologies Inc. 674,000 3,370 * Sigma Designs Inc. 431,755 3,363 NVE Corp. 56,856 3,351 * Rapid7 Inc. 184,509 3,257 * MeetMe Inc. 502,928 3,118 *,^ Glu Mobile Inc. 1,377,872 3,086 * Immersion Corp. 371,641 3,033 * Mitek Systems Inc. 353,171 2,928 * Avid Technology Inc. 367,703 2,920 *,^ MINDBODY Inc. Class A 145,731 2,865 * Agilysys Inc. 252,069 2,803 * Zix Corp. 681,436 2,794 * Ultra Clean Holdings Inc. 375,759 2,784 * AXT Inc. 525,862 2,729 * Xactly Corp. 182,337 2,684 Black Box Corp. 191,841 2,667 QAD Inc. Class A 114,372 2,560 Bel Fuse Inc. Class B 105,713 2,552 * Vishay Precision Group Inc. 158,214 2,536 * Clearfield Inc. 134,593 2,530 * Model N Inc. 225,531 2,506 * Jive Software Inc. 578,143 2,463 * MoneyGram International Inc. 343,332 2,438 * Datalink Corp. 225,324 2,391 * USA Technologies Inc. 420,934 2,359 * Control4 Corp. 191,442 2,351 * PCM Inc. 107,895 2,324 Reis Inc. 111,294 2,277 * Quantum Corp. 3,075,267 2,264 * Electro Scientific Industries Inc. 400,646 2,260 * Telenav Inc. 377,485 2,163 * Everyday Health Inc. 271,637 2,089 * Exa Corp. 130,135 2,089 * Impinj Inc. 55,661 2,083 * Tangoe Inc. 251,571 2,075 * Radisys Corp. 381,150 2,037 * Everi Holdings Inc. 817,858 2,020 *,^ TubeMogul Inc. 212,350 1,990 * Maxwell Technologies Inc. 384,218 1,983 * PRGX Global Inc. 419,944 1,978 * Rosetta Stone Inc. 228,278 1,936 * Autobytel Inc. 106,670 1,899 * EnerNOC Inc. 345,240 1,868 * Planet Payment Inc. 501,131 1,859 * CyberOptics Corp. 75,015 1,844 * Aerohive Networks Inc. 301,391 1,835 * Square Inc. 156,448 1,824 * Kemet Corp. 509,556 1,819 * Kopin Corp. 820,816 1,789 * TechTarget Inc. 221,262 1,783 *,^ VirnetX Holding Corp. 582,689 1,783 * Hutchinson Technology Inc. 436,438 1,737 * Instructure Inc. 67,578 1,714 *,^ Park City Group Inc. 145,184 1,713 * GigPeak Inc. 682,475 1,604 * PFSweb Inc. 178,783 1,597 * RealNetworks Inc. 355,981 1,588 * Care.com Inc. 155,980 1,554 *,^ Appfolio Inc. 79,814 1,552 * Limelight Networks Inc. 829,134 1,550 * Amber Road Inc. 159,694 1,541 EMCORE Corp. 269,477 1,536 * Intevac Inc. 258,761 1,527 * QuinStreet Inc. 504,496 1,524 * KVH Industries Inc. 169,902 1,497 * Seachange International Inc. 499,706 1,494 * SecureWorks Corp. Class A 117,196 1,466 * Guidance Software Inc. 231,186 1,378 * Information Services Group Inc. 328,640 1,311 * Travelzoo Inc. 101,502 1,302 *,^ CUI Global Inc. 218,160 1,272 * Novatel Wireless Inc. 402,598 1,260 * iPass Inc. 772,207 1,243 * MobileIron Inc. 451,729 1,242 * Aware Inc. 233,234 1,236 ^ CPI Card Group Inc. 202,995 1,226 * Rightside Group Ltd. 134,029 1,220 MOCON Inc. 76,909 1,207 * Covisint Corp. 552,843 1,205 * Upland Software Inc. 136,165 1,200 * Napco Security Technologies Inc. 166,580 1,199 * ModusLink Global Solutions Inc. 700,811 1,149 * Key Tronic Corp. 151,757 1,131 * Internap Corp. 658,379 1,086 NCI Inc. Class A 88,503 1,024 * Marchex Inc. Class B 368,347 1,020 * Ciber Inc. 884,553 1,017 * SITO Mobile Ltd. 224,738 989 AstroNova Inc. 66,474 986 *,^ Rocket Fuel Inc. 372,379 983 TransAct Technologies Inc. 131,907 972 * Frequency Electronics Inc. 90,444 951 * BSQUARE Corp. 188,386 927 * Numerex Corp. Class A 116,136 904 *,^ MicroVision Inc. 643,995 889 * YuMe Inc. 215,388 855 * Demand Media Inc. 148,743 846 Computer Task Group Inc. 176,917 831 PC-Tel Inc. 157,081 831 Richardson Electronics Ltd. 115,483 783 *,^ Pixelworks Inc. 277,394 774 * Datawatch Corp. 103,655 768 * Mattersight Corp. 181,423 762 TESSCO Technologies Inc. 61,013 757 * Amtech Systems Inc. 151,776 753 * Support.com Inc. 896,019 753 Systemax Inc. 93,011 737 * Aviat Networks Inc. 73,690 679 * ID Systems Inc. 137,003 671 *,^ ClearSign Combustion Corp. 110,915 665 * Marin Software Inc. 262,100 660 CSP Inc. 63,690 648 *,^ Netlist Inc. 521,144 646 * GSI Technology Inc. 134,225 635 * Research Frontiers Inc. 243,678 631 * Synacor Inc. 214,842 625 * Innodata Inc. 244,930 603 * PAR Technology Corp. 111,171 597 * Data I/O Corp. 170,565 595 *,^ Uni-Pixel Inc. 355,194 593 Evolving Systems Inc. 134,286 584 Great Elm Capital Group Inc. 124,413 583 * GSE Systems Inc. 200,594 578 *,^ Applied DNA Sciences Inc. 187,152 575 *,^ Digital Turbine Inc. 546,335 574 LRAD Corp. 298,088 557 *,^ CVD Equipment Corp. 64,075 537 * Onvia Inc. 108,561 532 *,^ ParkerVision Inc. 123,167 525 *,^ Neonode Inc. 453,998 518 * FalconStor Software Inc. 492,052 512 * Edgewater Technology Inc. 59,265 504 *,^ FORM Holdings Corp. 182,385 491 * QuickLogic Corp. 627,651 477 ClearOne Inc. 42,405 474 * IEC Electronics Corp. 98,878 472 * NetSol Technologies Inc. 75,151 470 * Perceptron Inc. 69,801 469 Communications Systems Inc. 95,107 453 * eGain Corp. 141,680 438 * Tremor Video Inc. 247,071 415 *,^ Sunworks Inc. 159,732 410 * ALJ Regional Holdings Inc. 86,059 404 Concurrent Computer Corp. 71,723 394 *,^ Digital Ally Inc. 66,264 394 GlobalSCAPE Inc. 108,826 388 * Wireless Telecom Group Inc. 233,098 382 * MoSys Inc. 495,337 371 * Inuvo Inc. 273,710 348 * DASAN Zhone Solutions Inc. 284,409 324 * Iteris Inc. 89,071 324 * WidePoint Corp. 750,111 321 * StarTek Inc. 48,825 305 * Zedge Inc. Class B 88,819 304 Optical Cable Corp. 112,873 287 QAD Inc. Class B 14,091 275 * eMagin Corp. 103,760 269 * LightPath Technologies Inc. Class A 146,793 267 * Spark Networks Inc. 167,567 265 * Imation Corp. 348,571 220 *,^ Resonant Inc. 40,050 219 * TSR Inc. 27,895 211 * Nutanix Inc. 5,679 210 * Luna Innovations Inc. 149,011 210 * Identiv Inc. 96,311 210 * LGL Group Inc. 48,029 207 * Westell Technologies Inc. Class A 398,465 204 * Lantronix Inc. 144,183 202 * Qumu Corp. 87,661 201 *,^ Violin Memory Inc. 266,588 195 * BroadVision Inc. 37,841 194 * Asure Software Inc. 29,142 186 * Everbridge Inc. 10,801 182 RELM Wireless Corp. 33,447 179 * MaxPoint Interactive Inc. 19,715 176 * Image Sensing Systems Inc. 44,960 174 * Echelon Corp. 32,507 174 * Sonic Foundry Inc. 29,857 173 * Rubicon Technology Inc. 268,319 169 * Airgain Inc. 10,710 169 * MRV Communications Inc. 13,420 152 *,^ Net Element Inc. 119,046 139 *,^ Voltari Corp. 50,451 133 * ARI Network Services Inc. 27,215 121 * Intermolecular Inc. 117,829 117 Bel Fuse Inc. Class A 5,719 115 * Remark Media Inc. 24,304 110 * Smith Micro Software Inc. 51,722 105 * Apptio Inc. Class A 4,629 100 * Infosonics Corp. 188,332 94 * Trade Desk Inc. Class A 3,105 91 *,^ NXT-ID Inc. 25,958 78 * Aehr Test Systems 20,168 65 ^ Inventergy Global Inc. 41,531 62 * Intellicheck Mobilisa Inc. 35,937 62 * Document Security Systems Inc. 89,333 58 Wayside Technology Group Inc. 3,272 58 *,^ Superconductor Technologies Inc. 21,333 57 *,^ xG Technology Inc. 190,626 54 *,^ FunctionX Inc. 9,329 51 * inTEST Corp. 12,602 50 * Atomera Inc. 6,425 50 * Helios & Matheson Analytics Inc. 6,019 49 * Determine Inc. 26,243 47 * CardConnect Corp. 4,682 46 *,^ Bridgeline Digital Inc. 55,335 43 * Network-1 Technologies Inc. 14,338 39 * Crossroads Systems Inc. 8,940 38 RF Industries Ltd. 20,988 37 Majesco Entertainment Co. 9,930 34 * Finjan Holdings Inc. 18,418 31 * RMG Networks Holding Corp. 34,785 31 * Sevcon Inc. 3,344 30 *,^ Xtera Communications Inc. 51,480 28 * Giga-tronics Inc. 25,845 24 * Schmitt Industries Inc. 13,971 22 * Xplore Technologies Corp. 8,900 21 * Prism Technologies Group Inc. 101,239 21 * Technical Communications Corp. 7,618 20 * Copsync Inc. 27,347 19 ^ Dataram Corp. 14,693 18 * Majesco 3,574 18 * ADDvantage Technologies Group Inc. 10,200 18 * SigmaTron International Inc. 2,686 15 Qualstar Corp. 3,692 14 * Vicon Industries Inc. 16,602 12 * LookSmart Group Inc. 84,826 12 * Sysorex Global 29,496 11 * Adesto Technologies Corp. 4,696 10 * Nortech Systems Inc. 2,300 8 * Professional Diversity Network Inc. 768 6 * IntriCon Corp. 1,104 6 * WPCS International Inc. 2,914 4 * MAM Software Group Inc. 200 1 * Cartesian Inc. 1,281 1 * LGL Group Inc. Warrants expire 6/8/2018 238,900 — Materials (5.2%) Celanese Corp. Class A 1,639,417 109,120 Valspar Corp. 852,601 90,435 * Crown Holdings Inc. 1,568,900 89,569 Packaging Corp. of America 1,063,939 86,456 * Ashland Global Holdings Inc. 704,000 81,629 RPM International Inc. 1,502,303 80,704 Steel Dynamics Inc. 2,732,317 68,281 * Axalta Coating Systems Ltd. 2,408,563 68,090 * Berry Plastics Group Inc. 1,384,500 60,710 Sonoco Products Co. 1,128,091 59,597 Reliance Steel & Aluminum Co. 818,473 58,955 WR Grace & Co. 796,604 58,789 Royal Gold Inc. 742,043 57,456 AptarGroup Inc. 725,881 56,190 Bemis Co. Inc. 1,068,841 54,522 Graphic Packaging Holding Co. 3,580,938 50,097 NewMarket Corp. 104,644 44,926 Scotts Miracle-Gro Co. Class A 512,072 42,640 Eagle Materials Inc. 535,348 41,382 Sensient Technologies Corp. 509,631 38,630 Olin Corp. 1,857,257 38,111 Huntsman Corp. 2,241,475 36,469 Cabot Corp. 693,367 36,339 United States Steel Corp. 1,911,021 36,042 Chemours Co. 2,098,896 33,582 PolyOne Corp. 945,862 31,980 Trinseo SA 527,482 29,834 * Louisiana-Pacific Corp. 1,573,257 29,624 Compass Minerals International Inc. 390,929 28,811 Balchem Corp. 368,593 28,577 Minerals Technologies Inc. 384,256 27,163 HB Fuller Co. 574,354 26,690 Domtar Corp. 718,497 26,678 Hecla Mining Co. 4,475,601 25,511 Silgan Holdings Inc. 478,914 24,228 * Chemtura Corp. 730,055 23,953 * GCP Applied Technologies Inc. 821,846 23,275 Worthington Industries Inc. 483,280 23,212 ^ Allegheny Technologies Inc. 1,252,948 22,641 * Ingevity Corp. 486,085 22,409 Carpenter Technology Corp. 540,275 22,292 Westlake Chemical Corp. 415,361 22,222 * Coeur Mining Inc. 1,834,217 21,699 Commercial Metals Co. 1,251,331 20,259 Greif Inc. Class A 399,359 19,804 * Platform Specialty Products Corp. 2,337,554 18,958 KapStone Paper and Packaging Corp. 986,246 18,660 * Stillwater Mining Co. 1,394,237 18,627 Kaiser Aluminum Corp. 208,838 18,062 Innospec Inc. 282,755 17,194 Quaker Chemical Corp. 159,235 16,868 * Summit Materials Inc. Class A 869,409 16,128 Stepan Co. 216,498 15,731 Neenah Paper Inc. 195,020 15,409 * Headwaters Inc. 847,066 14,332 * Cliffs Natural Resources Inc. 2,406,972 14,081 Schweitzer-Mauduit International Inc. 362,225 13,967 * Ferro Corp. 966,487 13,347 * AK Steel Holding Corp. 2,737,686 13,223 * Clearwater Paper Corp. 203,342 13,150 * Kraton Corp. 356,712 12,499 * Boise Cascade Co. 447,181 11,358 PH Glatfelter Co. 506,905 10,990 A Schulman Inc. 340,617 9,919 Calgon Carbon Corp. 609,848 9,251 ^ McEwen Mining Inc. 2,455,925 9,013 *,^ Flotek Industries Inc. 619,181 9,003 Innophos Holdings Inc. 229,401 8,954 * Koppers Holdings Inc. 249,212 8,020 Materion Corp. 258,914 7,951 * US Concrete Inc. 158,543 7,303 Tronox Ltd. Class A 768,891 7,205 Deltic Timber Corp. 106,128 7,188 Rayonier Advanced Materials Inc. 493,768 6,602 Schnitzer Steel Industries Inc. 302,935 6,331 SunCoke Energy Inc. 748,043 5,999 Haynes International Inc. 153,215 5,686 Tredegar Corp. 304,415 5,659 Chase Corp. 80,953 5,596 AEP Industries Inc. 47,710 5,218 * Resolute Forest Products Inc. 1,084,351 5,129 Hawkins Inc. 115,172 4,990 American Vanguard Corp. 297,994 4,786 Gold Resource Corp. 635,782 4,718 * TimkenSteel Corp. 442,773 4,627 * OMNOVA Solutions Inc. 530,372 4,476 Mercer International Inc. 503,351 4,263 * Century Aluminum Co. 570,266 3,963 Myers Industries Inc. 270,227 3,510 FutureFuel Corp. 278,712 3,144 Olympic Steel Inc. 115,401 2,550 *,^ TerraVia Holdings Inc. 868,810 2,389 KMG Chemicals Inc. 83,885 2,376 Kronos Worldwide Inc. 276,868 2,295 *,^ LSB Industries Inc. 258,533 2,218 * Verso Corp. 331,802 2,140 * Ryerson Holding Corp. 171,771 1,939 * Advanced Emissions Solutions Inc. 257,374 1,935 * Real Industry Inc. 300,154 1,837 *,^ Senomyx Inc. 413,177 1,760 * Trecora Resources 151,238 1,727 United States Lime & Minerals Inc. 23,835 1,573 * Codexis Inc. 347,681 1,544 * Core Molding Technologies Inc. 87,105 1,472 * UFP Technologies Inc. 53,496 1,418 * Handy & Harman Ltd. 66,035 1,389 Ampco-Pittsburgh Corp. 123,783 1,373 *,^ AgroFresh Solutions Inc. 235,530 1,246 * Universal Stainless & Alloy Products Inc. 83,022 871 Synalloy Corp. 87,505 820 * Rentech Inc. 270,166 789 * Intrepid Potash Inc. 676,735 765 *,^ Pershing Gold Corp. 139,016 630 *,^ BioAmber Inc. 93,565 397 *,^ Valvoline Inc. 16,200 381 *,^ Golden Minerals Co. 479,450 364 * Solitario Exploration & Royalty Corp. 381,460 252 * General Moly Inc. 828,766 232 * TOR Minerals International Inc. 42,930 231 *,^ Marrone Bio Innovations Inc. 124,555 214 *,^ A. M. Castle & Co. 209,034 167 * Paramount Gold Nevada Corp. 79,697 160 Tecnoglass Inc. 13,184 159 * Comstock Mining Inc. 392,455 143 * US Antimony Corp. 181,971 83 * Northern Technologies International Corp. 700 9 Friedman Industries Inc. 763 4 * Metabolix Inc. 8,216 4 Other (0.0%)2 * Dyax Corp CVR Expire 12/31/2019 1,549,121 1,720 * Leap Wireless International Inc. CVR 524,960 1,323 * MedEquities Realty Trust Inc. 92,300 1,085 * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Camco Financial Corp. Warrants Expire 11/06/17 45,300 255 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 912,063 100 * Full House Resorts Inc Rights Expire 12/31/2049 227,501 23 * Ambit Biosciences Corp. CVR 22,388 13 * Alexza Pharmaceuticals Inc CVR 128,704 5 * Dara Biosciences Inc CVR Expire 12/31/2018 15,573 1 * Clinical Data CVR 131,308 — * Gerber Scientific Inc. CVR 161,151 — * Trubion Pharmaceuticals Inc. CVR 49,686 — * Cubist Pharmaceuticals, Inc. CVR 178,549 — *,^ Biosante Pharmaceutical Inc CVR 44,795 — * CIL&D LLC 36,800 — * American Medical Alert Corp. 17,992 — Real Estate (10.0%) VEREIT Inc. 10,879,421 112,820 Duke Realty Corp. 3,965,592 108,380 Alexandria Real Estate Equities Inc. 885,802 96,349 Regency Centers Corp. 1,195,215 92,617 National Retail Properties Inc. 1,675,641 85,206 Camden Property Trust 994,154 83,250 Brixmor Property Group Inc. 2,941,117 81,734 Mid-America Apartment Communities Inc. 859,612 80,795 Omega Healthcare Investors Inc. 2,195,507 77,831 WP Carey Inc. 1,182,895 76,332 American Campus Communities Inc. 1,494,572 76,029 Kilroy Realty Corp. 1,046,693 72,588 Spirit Realty Capital Inc. 5,404,328 72,040 Equity LifeStyle Properties Inc. 917,744 70,831 Gaming and Leisure Properties Inc. 2,004,289 67,043 Liberty Property Trust 1,651,997 66,658 Lamar Advertising Co. Class A 937,474 61,226 Senior Housing Properties Trust 2,690,770 61,107 DDR Corp. 3,440,526 59,968 Sun Communities Inc. 757,593 59,456 Douglas Emmett Inc. 1,622,472 59,431 Jones Lang LaSalle Inc. 511,342 58,186 Highwoods Properties Inc. 1,105,918 57,640 Forest City Realty Trust Inc. Class A 2,473,566 57,214 EPR Properties 719,332 56,640 CubeSmart 2,043,511 55,706 Hospitality Properties Trust 1,824,614 54,228 American Homes 4 Rent Class A 2,453,532 53,094 Weingarten Realty Investors 1,349,973 52,622 Healthcare Trust of America Inc. Class A 1,589,469 51,848 STORE Capital Corp. 1,748,548 51,530 Taubman Centers Inc. 690,816 51,404 Medical Properties Trust Inc. 3,327,757 49,151 DCT Industrial Trust Inc. 996,790 48,394 Communications Sales & Leasing Inc. 1,530,510 48,073 * Life Storage Inc. 534,091 47,502 Gramercy Property Trust 4,823,766 46,501 * Howard Hughes Corp. 403,283 46,176 Retail Properties of America Inc. 2,717,450 45,653 Healthcare Realty Trust Inc. 1,321,700 45,017 * Equity Commonwealth 1,432,570 43,292 Tanger Factory Outlet Centers Inc. 1,100,067 42,859 Realogy Holdings Corp. 1,636,718 42,326 Post Properties Inc. 613,750 40,587 CyrusOne Inc. 833,276 39,639 Hudson Pacific Properties Inc. 1,198,458 39,393 Outfront Media Inc. 1,596,638 37,760 First Industrial Realty Trust Inc. 1,328,401 37,487 Rayonier Inc. 1,389,631 36,881 Piedmont Office Realty Trust Inc. Class A 1,655,360 36,037 Education Realty Trust Inc. 829,280 35,775 DuPont Fabros Technology Inc. 853,616 35,212 National Health Investors Inc. 434,542 34,103 Equity One Inc. 1,108,675 33,937 Physicians Realty Trust 1,564,318 33,695 Apple Hospitality REIT Inc. 1,786,557 33,069 Paramount Group Inc. 1,962,232 32,161 Acadia Realty Trust 877,234 31,791 Brandywine Realty Trust 2,025,997 31,646 Columbia Property Trust Inc. 1,408,071 31,527 Corporate Office Properties Trust 1,095,526 31,058 Sunstone Hotel Investors Inc. 2,424,912 31,015 LaSalle Hotel Properties 1,276,398 30,468 Empire State Realty Trust Inc. 1,393,971 29,204 RLJ Lodging Trust 1,387,673 29,183 Urban Edge Properties 1,029,517 28,971 CoreSite Realty Corp. 390,170 28,888 QTS Realty Trust Inc. Class A 541,194 28,602 Mack-Cali Realty Corp. 1,036,544 28,215 Care Capital Properties Inc. 976,256 27,823 EastGroup Properties Inc. 373,641 27,485 Ryman Hospitality Properties Inc. 570,651 27,483 Retail Opportunity Investments Corp. 1,223,733 26,873 NorthStar Realty Finance Corp. 2,033,759 26,785 Washington Prime Group Inc. 2,142,323 26,522 PS Business Parks Inc. 231,766 26,322 Kite Realty Group Trust 940,943 26,083 Lexington Realty Trust 2,490,053 25,648 Washington REIT 823,120 25,615 Cousins Properties Inc. 2,348,011 24,513 Kennedy-Wilson Holdings Inc. 1,073,235 24,201 CBL & Associates Properties Inc. 1,973,062 23,953 LTC Properties Inc. 453,465 23,576 Pebblebrook Hotel Trust 848,883 22,580 Monogram Residential Trust Inc. 1,943,387 20,678 DiamondRock Hospitality Co. 2,263,720 20,600 Alexander & Baldwin Inc. 536,035 20,594 GEO Group Inc. 851,570 20,250 American Assets Trust Inc. 466,163 20,222 Select Income REIT 747,682 20,113 STAG Industrial Inc. 790,329 19,371 Sabra Health Care REIT Inc. 761,168 19,166 Corrections Corp. of America 1,362,745 18,901 Xenia Hotels & Resorts Inc. 1,239,745 18,819 Pennsylvania REIT 806,740 18,579 Government Properties Income Trust 816,592 18,471 Potlatch Corp. 474,236 18,443 Ramco-Gershenson Properties Trust 946,908 17,745 New York REIT Inc. 1,915,395 17,526 Alexander's Inc. 41,131 17,259 Rexford Industrial Realty Inc. 751,557 17,203 * St. Joe Co. 889,720 16,353 Global Net Lease Inc. 2,000,934 16,328 Chesapeake Lodging Trust 710,469 16,270 Parkway Properties Inc. 939,263 15,977 Colony Starwood Homes 551,924 15,840 Franklin Street Properties Corp. 1,224,021 15,423 Terreno Realty Corp. 544,499 14,979 Four Corners Property Trust Inc. 647,340 13,808 Agree Realty Corp. 273,438 13,519 Summit Hotel Properties Inc. 1,007,769 13,262 Monmouth Real Estate Investment Corp. 837,055 11,945 HFF Inc. Class A 400,188 11,081 New Senior Investment Group Inc. 940,980 10,859 FelCor Lodging Trust Inc. 1,583,000 10,179 CareTrust REIT Inc. 669,512 9,895 Universal Health Realty Income Trust 152,849 9,633 Saul Centers Inc. 141,816 9,445 Investors Real Estate Trust 1,501,140 8,932 RE/MAX Holdings Inc. Class A 202,346 8,859 Tier REIT Inc. 569,513 8,793 Chatham Lodging Trust 451,065 8,683 ^ Seritage Growth Properties Class A 164,341 8,329 National Storage Affiliates Trust 396,651 8,306 Hersha Hospitality Trust Class A 453,784 8,177 NorthStar Realty Europe Corp. 733,326 8,030 Getty Realty Corp. 335,055 8,018 Urstadt Biddle Properties Inc. Class A 354,254 7,871 Silver Bay Realty Trust Corp. 418,290 7,333 InfraREIT Inc. 399,496 7,247 Cedar Realty Trust Inc. 980,433 7,059 First Potomac Realty Trust 662,048 6,058 Ashford Hospitality Trust Inc. 968,548 5,705 Easterly Government Properties Inc. 263,360 5,025 CatchMark Timber Trust Inc. Class A 426,610 4,987 * Tejon Ranch Co. 204,823 4,981 Armada Hoffler Properties Inc. 356,784 4,781 Gladstone Commercial Corp. 254,182 4,735 One Liberty Properties Inc. 188,827 4,562 Ashford Hospitality Prime Inc. 317,960 4,483 Independence Realty Trust Inc. 493,399 4,441 * Marcus & Millichap Inc. 165,933 4,339 Whitestone REIT 310,782 4,314 * Altisource Portfolio Solutions SA 129,560 4,198 CorEnergy Infrastructure Trust Inc. 137,787 4,041 NexPoint Residential Trust Inc. 189,855 3,733 Preferred Apartment Communities Inc. Class A 269,595 3,642 Community Healthcare Trust Inc. 154,599 3,389 UMH Properties Inc. 273,971 3,266 Consolidated-Tomoka Land Co. 62,488 3,199 RAIT Financial Trust 915,659 3,095 RMR Group Inc. Class A 81,382 3,088 City Office REIT Inc. 241,359 3,072 * Forestar Group Inc. 245,330 2,873 Bluerock Residential Growth REIT Inc. Class A 203,990 2,652 * AV Homes Inc. 127,832 2,127 ^ American Farmland Co. 240,236 1,895 * Stratus Properties Inc. 75,130 1,833 Wheeler REIT Inc. 893,923 1,564 * FRP Holdings Inc. 47,836 1,486 * Trinity Place Holdings Inc. 113,475 1,110 ^ Farmland Partners Inc. 98,637 1,105 Jernigan Capital Inc. 50,179 962 Urstadt Biddle Properties Inc. 38,700 700 * Maui Land & Pineapple Co. Inc. 105,022 689 Gladstone Land Corp. 54,732 580 Sotherly Hotels Inc. 95,683 503 * BRT Realty Trust 44,049 353 Griffin Industrial Realty Inc. 5,266 167 * InterGroup Corp. 6,400 154 Condor Hospitality Trust Inc. 32,365 63 Global Self Storage Inc. 4,745 25 * Transcontinental Realty Investors Inc. 400 5 * CKX Lands Inc. 399 4 * Power REIT 200 2 Telecommunication Services (1.2%) * SBA Communications Corp. Class A 1,408,408 157,967 * T-Mobile US Inc. 3,252,799 151,971 *,^ Sprint Corp. 7,222,985 47,888 * Zayo Group Holdings Inc. 1,068,297 31,739 Telephone & Data Systems Inc. 1,079,155 29,331 Cogent Communications Holdings Inc. 474,738 17,475 Consolidated Communications Holdings Inc. 586,931 14,814 Shenandoah Telecommunications Co. 531,626 14,466 * Vonage Holdings Corp. 2,170,436 14,347 ^ Windstream Holdings Inc. 1,112,511 11,181 * Cincinnati Bell Inc. 2,503,951 10,216 ATN International Inc. 131,974 8,584 * ORBCOMM Inc. 746,592 7,653 *,^ Iridium Communications Inc. 939,709 7,621 Inteliquent Inc. 407,714 6,580 * United States Cellular Corp. 168,894 6,138 * General Communication Inc. Class A 385,886 5,306 Spok Holdings Inc. 257,649 4,591 *,^ Globalstar Inc. 3,563,726 4,312 * Boingo Wireless Inc. 404,556 4,159 * FairPoint Communications Inc. 267,834 4,026 * NII Holdings Inc. 1,178,582 3,925 IDT Corp. Class B 218,254 3,763 * Lumos Networks Corp. 266,535 3,731 *,^ pdvWireless Inc. 124,882 2,860 *,^ Straight Path Communications Inc. Class B 110,946 2,841 * Hawaiian Telcom Holdco Inc. 104,436 2,338 * Alaska Communications Systems Group Inc. 653,207 1,123 * Ooma Inc. 49,312 448 * Elephant Talk Communications Corp. 687,554 112 *,^ Towerstream Corp. 61,325 83 *,^ One Horizon Group Inc. 84,018 45 * Fusion Telecommunications International Inc. 2,852 5 Utilities (3.4%) Westar Energy Inc. Class A 1,607,477 91,224 UGI Corp. 1,964,985 88,896 Atmos Energy Corp. 1,168,722 87,035 ITC Holdings Corp. 1,727,493 80,294 OGE Energy Corp. 2,258,006 71,398 Great Plains Energy Inc. 2,366,737 64,588 Aqua America Inc. 1,988,256 60,602 Piedmont Natural Gas Co. Inc. 940,057 56,441 MDU Resources Group Inc. 2,200,642 55,984 National Fuel Gas Co. 962,546 52,045 * Calpine Corp. 4,025,635 50,884 Vectren Corp. 960,536 48,219 IDACORP Inc. 582,697 45,614 Portland General Electric Co. 1,002,858 42,712 ONE Gas Inc. 606,084 37,480 Hawaiian Electric Industries Inc. 1,251,302 37,351 Southwest Gas Corp. 530,351 37,050 WGL Holdings Inc. 589,309 36,950 Black Hills Corp. 583,201 35,704 Spire Inc. 526,859 33,582 NorthWestern Corp. 562,028 32,333 ALLETE Inc. 541,753 32,299 New Jersey Resources Corp. 981,665 32,258 Avista Corp. 746,728 31,206 PNM Resources Inc. 921,095 30,138 Avangrid Inc. 647,986 27,073 South Jersey Industries Inc. 914,482 27,023 MGE Energy Inc. 415,568 23,484 El Paso Electric Co. 483,167 22,598 Northwest Natural Gas Co. 329,672 19,817 Ormat Technologies Inc. 408,969 19,798 California Water Service Group 577,888 18,544 Empire District Electric Co. 504,688 17,230 American States Water Co. 429,628 17,207 Pattern Energy Group Inc. Class A 746,485 16,788 * Dynegy Inc. 1,317,526 16,324 Otter Tail Corp. 443,258 15,332 * Talen Energy Corp. 1,032,653 14,302 NRG Yield Inc. 738,643 12,527 TerraForm Power Inc. Class A 850,158 11,826 Chesapeake Utilities Corp. 184,014 11,236 SJW Corp. 169,020 7,383 Middlesex Water Co. 192,743 6,792 Connecticut Water Service Inc. 134,355 6,682 NRG Yield Inc. Class A 380,996 6,218 Unitil Corp. 159,133 6,216 York Water Co. 151,219 4,485 Artesian Resources Corp. Class A 96,425 2,752 TerraForm Global Inc. Class A 573,359 2,357 Spark Energy Inc. Class A 69,875 2,035 Delta Natural Gas Co. Inc. 79,628 1,899 * Cadiz Inc. 184,251 1,365 Genie Energy Ltd. Class B 205,712 1,214 * Pure Cycle Corp. 188,554 1,082 *,^ Vivint Solar Inc. 237,967 752 * US Geothermal Inc. 679,933 492 RGC Resources Inc. 17,135 418 Gas Natural Inc. 48,984 376 * American DG Energy Inc. 65,246 17 Total Common Stocks (Cost $39,091,396) Coupon Temporary Cash Investments (1.7%)1 Money Market Fund (1.7%) 3,4 Vanguard Market Liquidity Fund 0.640% 8,022,545 802,335 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 Federal Home Loan Bank Discount Notes 0.370% 10/7/16 3,000 3,000 6 United States Treasury Bill 0.320% 11/25/16 2,300 2,299 6 United States Treasury Bill 0.320% 12/8/16 1,400 1,400 6 United States Treasury Bill 0.300% 12/22/16 5,000 4,997 Total Temporary Cash Investments (Cost $813,969) Total Investments (101.4%) (Cost $39,905,365) Other Asset and Liabilities-Net (-1.4%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $659,104,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.4%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $700,552,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $5,798,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Extended Market Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
